Exhibit 10.1

CONFIDENTIAL

 

 

 

 

 

ASSET PURCHASE AGREEMENT

BY AND AMONG

INNERCOOL THERAPIES, INC.,

as Seller,

CARDIUM THERAPEUTICS, INC.,

the Sole Stockholder of Seller,

AND

PHILIPS ELECTRONICS NORTH AMERICA CORPORATION,

as Buyer

Dated as of July 10, 2009

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE OF ASSETS

   2   1.1      Purchase and Sale of Assets    2   1.2      Excluded Assets    3
  1.3      Assumption of Liabilities    4   1.4      Excluded Liabilities    5  
1.5      Closing    6   1.6      Transfer Documents    7   1.7      Consents of
Third Parties    7   1.8      Further Assurances    8   1.9      Transfer Taxes
   9

ARTICLE II PURCHASE PRICE

   9   2.1      Purchase Price    9   2.2      Working Capital Adjustment    9  
2.3      Allocation of Purchase Price    11

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE PARENT

   11   3.1      Organization, Good Standing and Qualification of the Seller and
the Parent    12   3.2      Ownership of the Seller; Subsidiaries    12   3.3
     Authorization; Binding Obligation    12   3.4      Consents and Approvals
   13   3.5      No Violation    13   3.6      Regulatory Matters; Licenses and
Permits    13   3.7      Title to and Condition of Properties; Sufficiency of
Assets    14   3.8      Real Property    14   3.9      Personal Property Leases
   15   3.10      Environmental Matters    16   3.11      Financial Statements;
No Undisclosed Liabilities    17   3.12      Absence of Certain Events    17  
3.13      Legal Proceedings    19   3.14      Compliance with Laws    20   3.15
     Employment Matters    21   3.16      Taxes    23   3.17      Contracts   
23   3.18      Transactions With Affiliates    25   3.19      Insurance    26  
3.20      Intellectual Property    26   3.21      Accounts Receivable; Accounts
Payable    29   3.22      Absence of Restrictions on Business Activities    30  
3.23      Payments: Foreign Corrupt Practices Act: U.S. Export and Sanctions
Laws    30   3.24      Books and Records    30   3.25      Inventory    31



--------------------------------------------------------------------------------

  3.26      Internal Controls    31   3.27      Solvency    31   3.28     
Relationships with Customers and Suppliers    32   3.29      Seller Products   
32   3.30      No Brokers    32   3.31      FDA Compliance; Compliance with
Healthcare Laws    33   3.32      Disclosure    35

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

   35   4.1      Organization and Good Standing    35   4.2      Authorization;
Binding Obligation    35   4.3      Consents and Approvals    36   4.4      No
Violation    36   4.5      Legal Proceedings    36   4.6      Financial Ability
   36

ARTICLE V COVENANTS

   37   5.1      Conduct of Business Pending Closing    37   5.2     
Cooperation; Approvals, Filings and Consents    39   5.3      Access to
Information; Updated Financial Information    40   5.4      Notice of Certain
Events    40   5.5      Public Announcements    41   5.6      No Solicitation of
Other Proposals    42   5.7      Employment Matters    43   5.8      Use of
Names    44   5.9      Control of Business    44   5.10      Accounts
Receivable/Collections    44   5.11      Transition Matters    45   5.12     
Mutual Cooperation    45   5.13      Access to Certain Books and Records    45

ARTICLE VI CONDITIONS PRECEDENT TO CLOSING

   46   6.1      Conditions to Obligation of Each Party    46   6.2     
Additional Conditions to Obligations of Buyer    46   6.3      Additional
Conditions to Obligations of the Seller and the Parent    48

ARTICLE VII SURVIVAL OF REPRESENTATIONS, WARRANTIES AND

          COVENANTS; INDEMNIFICATION    49   7.1      Survival of
Representations, Warranties and Covenants    49   7.2      Indemnification    49
  7.3      Limitations on Indemnification    50   7.4      Indemnification
Process    50   7.5      Fraud and Related Claims; Characterization of Payments
   52   7.6      Insurance Claims    52

ARTICLE VIII TERMINATION, AMENDMENT, WAIVER AND EXPENSES

   52   8.1      Termination    52   8.2      Effect of Termination    53   8.3
     Expenses    53

 

ii



--------------------------------------------------------------------------------

  8.4      Amendment and Waiver    54

ARTICLE IX MISCELLANEOUS

   54   9.1      Entire Agreement    54   9.2      Assignment    54   9.3     
Counterparts    55   9.4      Governing Law; Venue; Waiver of Jury Trial    55  
9.5      Specific Performance    55   9.6      Interpretation    55   9.7     
Severability    55   9.8      Notices    56   9.9      Representation by Counsel
   57   9.10      Construction    57   9.11      Waivers    57   9.12      Third
Party Beneficiaries    57   9.13      Bulk Sales Law    58   9.14      Waiver of
Jury Trial    58

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBITS:

 

Exhibit A    Form of Bill of Sale and Assignment Agreement Exhibit B    Form of
Assumption Agreement Exhibit C    Form of Copyright Assignment Exhibit D    Form
of Trademark Assignment Exhibit E    Form of Patent Assignment Exhibit F    Form
of Escrow Agreement Exhibit G    Form of Transition Services Agreement
SCHEDULES: Schedule I    Index of Defined Terms; Table of Definitions Schedule
I(a)    Certain Permitted Liens Schedule II    Working Capital Calculations
Schedule 1.1(a)    Assigned Contracts Schedule 1.1(b)    Tangible Personal
Property Schedule 1.1(d)    Credits, Refunds, Prepaid Expenses, Etc. Schedule
1.1(e)    Approvals and Orders Schedule 1.1(j)    Telephone Numbers, Domain
Names, E-mail Addresses, Etc. Schedule 1.1(k)    Inventory Schedule 1.2(h)   
Certain Excluded Shared Assets Schedule 1.2(i)    Certain Excluded Assets
Schedule 1.3(a)    Certain Assumed Obligations Schedule 1.3(a)(i)    Certain
Assumed Liabilities Schedule 1.4(a)    Certain Excluded Contracts Schedule
1.4(p)    Certain Excluded Liabilities Schedule 2.1    Certain Reimbursements
Schedule 5.2(c)    Certain Third Party Consents Schedule 5.7    Business
Employees Who May Be Offered Employment by Buyer Schedule 7.2(f)    Certain
Indemnification Matters Disclosure Schedule

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 10, 2009, is
made by and among INNERCOOL THERAPIES, INC., a Delaware corporation (the
“Seller”), CARDIUM THERAPEUTICS, INC., a Delaware corporation (the “Parent”),
and PHILIPS ELECTRONICS NORTH AMERICA CORPORATION, a Delaware corporation
(“Buyer”).

WHEREAS, the Seller is engaged in the business of developing, manufacturing,
marketing and selling medical technology products in the field of patient
temperature modulation therapy, therapeutic hypothermia including, among other
products, the RapidBlue™ endovascular cooling system, the CoolBlue™ surface
cooling system, Urocool™ , Urochill™ and CoolFuse™ systems and other systems and
associated consumables and accessories (the “Business”) and owns substantially
all of the assets used in connection with the operation of the Business;

WHEREAS, the Parent is the sole stockholder of the Seller and owns certain
assets used in, and is a party to certain Contracts relating to, the operation
of the Business;

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Seller and the Parent wish to sell, assign and transfer to Buyer, and Buyer
wishes to purchase from the Seller and the Parent, all of the Seller’s and the
Parent’s (where applicable) right, title and interest in and to the Acquired
Assets (as defined below) and Buyer is willing to assume from the Seller and the
Parent the Assumed Liabilities (as defined below), all as set forth herein;

WHEREAS, as a condition and an inducement to Buyer entering into this Agreement,
concurrently with the execution and delivery of this Agreement, Messrs. Michael
Magers, Brad Klos, Steve Yon and Anthony Mullin (the “Designated Employees”)
have entered into employment agreements with Buyer, dated as of the date hereof,
which agreements shall become effective upon the Closing (each, a “Post-Closing
Employment Agreement”);

WHEREAS, as a condition and an inducement to Buyer entering into this Agreement,
concurrently with the execution and delivery of this Agreement, the Seller, the
Parent and Messrs. Christopher Reinhard and Tyler Dylan have entered into
non-competition agreements with Buyer, dated as of the date hereof, which
agreements shall become effective upon the Closing (each, a “Post-Closing
Non-Competition Agreement”); and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings set forth on Schedule I attached hereto.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the Seller, the Parent and Buyer hereby
agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

1.1      Purchase and Sale of Assets.  Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Seller and the
Parent, as applicable, shall sell, transfer, assign and deliver to Buyer, and
relinquish to Buyer in perpetuity, free and clear of all Liens (other than
Permitted Liens), all of their respective right, title and interest in and to
the Acquired Assets. As used in this Agreement, the term “Acquired Assets” means
(x) all of the assets, properties, rights, interests and goodwill of the Seller
of every kind and nature whatsoever, whether real, personal or mixed, tangible
or intangible, wherever located, owned, used or held for use by the Seller,
whether now owned, used or held or acquired prior to the Closing, including the
following, but excluding the Excluded Assets:

  (a)      all right, title and interest in, to and under (i) all Contracts
listed on Schedule 1.1(a)(i) attached hereto; (ii) all non-competition,
non-solicitation, confidentiality, assignment of invention and similar Contracts
to which the Seller is a party or is entitled to rights thereunder, the primary
purpose of which are to provide for non-competition, non-solicitation,
confidentiality, assignment of invention or similar covenants running in favor
of the Seller; (iii) all customer Contracts entered into by the Seller between
the date of this Agreement and the Closing in accordance with
Section 5.1(b)(vii); and (iv) any other Contract entered into by the Seller
between the date of this Agreement and the Closing which Buyer, in its sole
discretion, agrees in writing prior to the Closing shall constitute a “Seller
Assigned Contract” pursuant to this Section 1.1(a) (the “Seller Assigned
Contracts”);

  (b)      all tangible personal property wherever located, including all
equipment, machinery, tools, dies, molds, furniture, fixtures, office equipment,
computers, communications equipment, supplies, spare and replacement parts and
other physical assets of the Seller, including the items listed on Schedule
1.1(b) attached hereto;

  (c)      all accounts receivable, notes receivable and other rights to receive
payment from any Person outstanding on the Closing Date;

  (d)      all rights to credits, refunds, prepaid expenses, deferred charges,
advance payments, security deposits and prepaid items, including those listed on
Schedule 1.1(d) attached hereto;

  (e)      all Approvals and Orders, to the extent their transfer is permitted
by Law, including those listed on Schedule 1.1(e) attached hereto;

  (f)       all Seller Intellectual Property, and the goodwill associated
therewith, licenses and sublicenses granted in respect thereto and rights
thereunder, together with all claims against third parties for profits and all
costs, losses, claims, liabilities, fines, penalties, damages and expenses
(including interest which may be imposed in connection therewith), court costs
and reasonable fees and disbursements of counsel, consultants and expert
witnesses incurred by reason of the past infringement, alleged infringement,
unauthorized use or disclosure or alleged unauthorized use or disclosure of any
Seller Intellectual Property, together with the right to sue for, and collect
the same, or to sue for injunctive relief, for Buyer’s own use and benefit, and
for the use and benefit of its successors, assigns or other legal
representatives;

 

2



--------------------------------------------------------------------------------

  (g)      all claims, demands, causes of action, choses in action, rights of
recovery, rights of set off, rights of recoupment, rights to payment or to
enforce payment and rights to insurance proceeds, except to the extent related
to the Excluded Assets;

  (h)      all guarantees, warranties, indemnities and similar rights in favor
of the Seller, except to the extent related to the Excluded Assets;

  (i)       all books, records, information, files, manuals, databases and other
materials maintained by or on behalf of the Seller in any medium (including,
where available, digital media), including all customer, supplier and mailing
lists and databases, advertising materials, research files and correspondence,
market research studies and surveys, operating data and plans, production data,
technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), equipment repair, maintenance and service records, sales and
promotional materials and records, purchasing and billing records, research and
development files, data, intellectual property disclosures, media materials,
accounting files and records, sales order files and non-medical personnel files
for all Transferred Employees, and all lists of and all rights in and to the
information contained therein;

  (j)       all telephone and facsimile numbers, websites (including the content
thereof), e-mail addresses, Internet domain names and business and trade names
of the Seller, including those listed on Schedule 1.1(j) attached hereto;

  (k)      all inventory of the Seller, including all inventory set forth on
Schedule 1.1(k) attached hereto (other than inventory that is sold in the
ordinary course of business prior to Closing);

  (l)       all goodwill of the Business; and

(y)  all of the assets, properties, rights, interests and goodwill of the Parent
of every kind and nature whatsoever, whether real, personal or mixed, tangible
or intangible, wherever located, owned, used or held for use by the Parent and
used in connection with the operation of the Business, whether now owned, used
or held or acquired prior to the Closing, including all of the Parent’s right,
title and interest in, to and under all Contracts listed on Schedule 1.1(a)(ii)
attached hereto (such Contracts, collectively with the Seller Assigned
Contracts, the “Assigned Contracts”), but excluding the Excluded Assets.

1.2      Excluded Assets.  Notwithstanding the provisions of Section 1.1, the
following assets and properties are to be retained by the Seller and the Parent
and shall not constitute Acquired Assets (collectively, the “Excluded Assets”):

  (a)      all right, title and interest in, to and under all Contracts to which
the Seller or the Parent is a party or by which the Seller, the Parent or any of
their respective assets or properties is otherwise subject to or bound other
than the Assigned Contracts (collectively, the “Excluded Contracts”);

 

3



--------------------------------------------------------------------------------

  (b)      any capital stock or other equity interest in any Subsidiary,
Affiliate or other Person, and all options, warrants or other rights to acquire
such capital stock or other equity interest;

  (c)      subject to Section 1.1(g), all right, title and interest to all
insurance policies of the Seller and the Parent and all rights of the Seller and
the Parent to insurance claims, refunds and proceeds thereunder;

  (d)      all minute books and stock records of the Seller and the Parent;

  (e)      all personnel records of all Business Employees other than
Transferred Employees and all medical records and other medical information of
Transferred Employees that the Seller is required by Law to retain in its
possession;

  (f)       all rights of the Seller and the Parent under this Agreement and the
Related Agreements;

  (g)      all Employee Benefit Plans of the Seller or the Parent and all assets
related thereto;

  (h)      certain shared assets that are owned by the Parent and used in
connection with the Business to the extent such assets are specifically set
forth on Schedule 1.2(h) attached hereto; and

  (i)       those assets specifically set forth on Schedule 1.2(i) attached
hereto.

1.3      Assumption of Liabilities.  Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer shall assume from
the Seller and the Parent, as applicable, only the following Liabilities (the
“Assumed Liabilities”):

  (a)      obligations of the Seller or the Parent, as applicable, for
performance arising after the Closing under the Assigned Contracts to the extent
that the Seller’s or the Parent’s rights thereunder are actually (with consent
where required) assigned to Buyer, including those certain obligations set forth
in Schedule 1.3(a); provided, that, Buyer shall not assume, and does not hereby
agree to pay, discharge or perform, (i) any Losses relating in any manner to or
arising from any breach or default of the Seller or the Parent of any Assigned
Contract occurring on or prior to the Closing Date regardless of whether such
breach or default is disclosed pursuant to this Agreement, other than as
specifically described in Schedule 1.3(a)(i) attached hereto or (ii) any
Liability to indemnify any Person under such Assigned Contract arising from or
relating to any act or omission occurring prior to the Closing; and

  (b)      (i) all accounts payable, accrued expenses and accrued vacation and
sick pay reflected in Section 3.21(b) of the Disclosure Schedule to the extent
that (x) such accounts payable, accrued expenses and accrued vacation and sick
pay remain unpaid, or in the case of accrued vacation and sick pay, unused or
unpaid, as of the Closing Date and (y) such accounts payable, accrued expenses
and accrued vacation and sick pay

 

4



--------------------------------------------------------------------------------

are reflected in the calculation of the Final Working Capital, and (ii) any
trade payables and accrued expenses of the Seller incurred by the Seller between
the date of this Agreement and the Closing in the ordinary course of business
and in compliance with Section 5.1 of this Agreement, but only to the extent
that such trade payables and accrued expenses are reflected in the calculation
of the Final Working Capital.

1.4      Excluded Liabilities.  Except as expressly assumed pursuant to
Section 1.3, Buyer is not assuming and shall not have any liability or
obligation whatsoever for any Liabilities of the Seller, the Parent or any of
their respective predecessors or Affiliates whatsoever, whether or not arising
out of the ownership or operation of the Business or the Acquired Assets, all of
which will be retained and satisfied when due by the Seller (the “Excluded
Liabilities”). Without limiting the generality of the foregoing, Buyer shall not
assume or be deemed to assume any of the following Liabilities, all of which
shall constitute Excluded Liabilities:

  (a)      Liabilities arising under or relating to any written or oral Contract
to which the Seller or the Parent is a party or by which the Seller, the Parent
or any of their respective assets or properties is otherwise subject or bound,
other than Liabilities arising under the Assigned Contracts to the extent
provided in Section 1.3(a), including those Contracts set forth on Schedule
1.4(a) attached hereto;

  (b)      Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates in respect of any Indebtedness;

  (c)      Liabilities of the Seller, the Parent or any of their respective
Affiliates in respect of any Transaction Expenses;

  (d)      Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates to any Affiliate or current or former stockholder,
convertible debt holder or option or warrant holder (or any of their successors,
assigns, heirs or legal representatives) of the Seller, the Parent or any of
their respective predecessors or Affiliates;

  (e)      Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates for or in respect of Taxes, and, except to the extent
provided in Section 1.9, any Taxes resulting from or relating to the
consummation of the transactions contemplated hereby (including any Taxes that
may become due as a result of any bulk sales or similar tax that may be assessed
against the Seller, the Parent or any of their respective Affiliates following
the Closing);

  (f)       Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates to any present or former director, officer, employee,
consultant or independent contractor of the Seller, the Parent or any of their
respective predecessors or Affiliates, including Liabilities arising under any
federal, state, local or foreign Laws, Approvals or Orders and including any
Liability for transaction or retention bonuses payable by the Seller or the
Parent to any such person;

  (g)      Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates for any Actions against the Seller, the Parent or any
of their respective predecessors or Affiliates, including any Actions pending or
threatened against the Seller, the Parent, or any of their respective
predecessors or Affiliates as of the Closing Date;

 

5



--------------------------------------------------------------------------------

  (h)      Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates arising out of or resulting from any violation of or
non-compliance with any federal, state, local or foreign Approvals, Laws or
Orders;

  (i)       Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates arising out of, relating to or resulting from any
obligation to indemnify any Person (other than pursuant to an Assigned Contract
to the extent assumed pursuant to Section 1.3(a));

  (j)       Liabilities of the Seller or the Parent arising under this Agreement
or any of the Related Agreements;

  (k)      Liabilities resulting from or relating to products sold or services
performed by the Seller, the Parent or any of their respective predecessors or
Affiliates, including any Liabilities resulting from or relating to any product
liability claims with respect to any Seller Products;

  (l)       Liabilities of the Seller, the Parent or any of their respective
predecessors or Affiliates based upon such Person’s acts or omissions;

  (m)     Liabilities arising under any Employee Benefit Plan or any benefit,
tax or compensation Liability of any ERISA Affiliate;

  (n)      Liabilities arising in connection with or in any way relating to the
Business, any Acquired Assets, any property now or previously owned, leased or
operated by the Seller, the Parent, or any of their respective predecessors or
Affiliates, or any activities or operations occurring or conducted at any
property now or previously owned, operated or leased by the Seller, the Parent,
or any of their respective predecessors or Affiliates (including offsite
disposal), which arise under or relate to any Environmental Laws;

  (o)      Liabilities attributable in any manner to the Excluded Assets; and

  (p)      Liabilities set forth in Schedule 1.4(p) attached hereto.

The disclosure of any Liability on any schedule to this Agreement shall not
create an Assumed Liability or other Liability of Buyer, except where such
disclosed Liability has been expressly assumed by Buyer as an Assumed Liability
pursuant to Section 1.3.

1.5      Closing.  Subject to the terms and conditions hereof, the closing of
the transactions contemplated by this Agreement (the “Closing”) will take place
at 11:00 a.m. (EST) on the third (3rd) Business Day following the date on which
all of the conditions set forth in ARTICLE VI have been satisfied or waived
(other than any such conditions that by their terms cannot be satisfied until
the Closing Date, which conditions shall be required to be so satisfied or
waived on the Closing Date), unless another time and/or date is agreed to in
writing by the Seller and Buyer (the “Closing Date”). The Closing shall be held
at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One
Financial Center, Boston, Massachusetts, unless another place is

 

6



--------------------------------------------------------------------------------

agreed to in writing by the parties hereto (it being understood that the Closing
may be effected by the delivery of documents via e-mail, facsimile and/or
overnight courier). The consummation of the transactions contemplated by this
Agreement to occur at the Closing shall be deemed to occur at 12:01 a.m. (EST)
on the Closing Date.

1.6      Transfer Documents.  At the Closing, in addition to the other Closing
deliverables contemplated by ARTICLE VI, the parties shall execute and deliver
to each other, or cause to be executed and delivered to each other, the
following documents (collectively, the “Transfer Documents”):

  (a)      the Seller and the Parent shall execute and deliver to Buyer one or
more bills of sale and assignment agreements in substantially the form of
Exhibit A attached hereto (each, a “Bill of Sale and Assignment Agreement”)
pursuant to which the Seller and the Parent will transfer and assign to Buyer
the Acquired Assets;

  (b)      Buyer shall execute and deliver to the Seller and the Parent one or
more assumption agreements in substantially the form of Exhibit B attached
hereto (each, an “Assumption Agreement”) pursuant to which Buyer will assume
from the Seller and the Parent the Assumed Liabilities;

  (c)      the Seller and, if applicable, the Parent, will execute and deliver
to Buyer one or more copyright assignments in substantially the form of Exhibit
C attached hereto (the “Copyright Assignment”) pursuant to which the Seller and,
if applicable, the Parent will transfer and assign to Buyer the Copyrights being
acquired by Buyer pursuant to this Agreement, if any;

  (d)      the Seller and, if applicable, the Parent, will execute and deliver
one or more trademark assignments in substantially the form of Exhibit D
attached hereto (the “Trademark Assignment”) pursuant to which the Seller and,
if applicable, the Parent will transfer and assign to Buyer the Trademarks being
acquired by Buyer pursuant to this Agreement, if any;

  (e)      the Seller and, if applicable, the Parent, will execute and deliver
one or more patent assignments in substantially the form of Exhibit E attached
hereto (the “Patent Assignment”) pursuant to which the Seller and, if
applicable, the Parent, will transfer and assign to Buyer the Patents being
acquired by Buyer pursuant to this Agreement, if any; and

  (f)       the Seller and the Parent will execute and deliver all such other
bills of sale, assignments, endorsements, intellectual property right
assignments, trade name assignments, domain name assignments, certificates of
title, consents and other good and sufficient instruments and documents of
conveyance and transfer in a form reasonably satisfactory to Buyer, as Buyer
reasonably shall deem necessary or appropriate to vest in or confirm to Buyer
all of the Seller’s and the Parent’s (if applicable) right, title and interest
in and to all of the Acquired Assets.

1.7      Consents of Third Parties.

  (a)      Notwithstanding anything in this Agreement or in any Related
Agreement to the contrary, neither this Agreement nor any such Related Agreement
shall constitute an agreement to assign or otherwise transfer, or require Buyer
to assume any obligations under, any Assigned Contract if an attempted
assignment

 

7



--------------------------------------------------------------------------------

or transfer thereof would, without the consent of a third party to such
assignment or transfer, constitute a breach thereof, would be ineffective, would
affect adversely the rights of Buyer thereunder or would violate any applicable
Law. If any such consent has not been obtained as of the Closing Date and Buyer
nevertheless determines to proceed with the Closing, the Seller and the Parent
shall use their respective best efforts to obtain such consent following the
Closing, and Buyer will provide reasonable cooperation to the Seller and the
Parent in seeking to obtain any such consent. The Seller and the Parent shall
pay and discharge any and all out-of-pocket costs or expenses of seeking to
obtain or obtaining any such consent or approval whether before or after the
Closing Date.

  (b)      If any Assigned Contract is not transferred to Buyer at the Closing
pursuant to this Agreement, the Seller and the Parent shall cooperate with Buyer
in any reasonable arrangement designed to provide for Buyer all of the benefits
of, and to have Buyer assume the obligations to the extent set forth in
Section 1.3 with respect to, such Assigned Contract. In such event, until such
consent has been obtained, (i) Buyer shall use commercially reasonable efforts
to perform in the Seller’s or the Parent’s name (as applicable) all of such
obligations; provided, however, that Buyer shall not be required to take any
action in performing such obligations which, in Buyer’s reasonable judgment,
would subject Buyer to any Liability or an unreasonable risk of incurring any
such Liability and (ii) the Seller and the Parent shall take all actions
reasonably requested by Buyer to enforce for the benefit of Buyer any and all
rights of the Seller with respect to any such Assigned Contract.

  (c)      The Seller and the Parent hereby authorize Buyer to perform all of
their respective obligations after the Closing with respect to all Assigned
Contracts that are not assigned to Buyer at the Closing. The Seller and the
Parent agree to remit promptly to Buyer all collections or payments received by
the Seller or the Parent in respect of all such Assigned Contracts, and shall
hold all such collections or payments in trust for the benefit of, and promptly
pay the same over to, Buyer; provided, however, that nothing herein shall create
or provide any rights or benefits in or to third parties.

  (d)      Nothing in this Section 1.7 shall be deemed to modify in any respect
any of the Seller’s or the Parent’s representations or warranties set forth
herein or the conditions to Buyer’s obligations contained in ARTICLE VI hereof,
be deemed a waiver by Buyer of its right to have received on or before the
Closing Date an effective assignment of all of the Acquired Assets or be deemed
to constitute an agreement to exclude from the Acquired Assets any assets
described under Section 1.1.

1.8      Further Assurances.  At any time and from time to time after the
Closing, at the request of Buyer and without further consideration, the Seller
and the Parent will execute and deliver such other instruments of sale,
transfer, conveyance, assignment and confirmation, and will take such further
action, as may be reasonably requested in order to more effectively transfer,
convey and assign to Buyer, and to confirm Buyer’s title in and to, all of the
Seller’s and the Parent’s (where applicable) right, title and interest in and to
the Acquired Assets, and each of the parties shall execute such other documents
and take such further action as may be reasonably required or desirable to carry
out the provisions of this Agreement and the transactions contemplated hereby.

 

8



--------------------------------------------------------------------------------

1.9      Transfer Taxes.  All sales (including bulk sales), transfer and similar
Taxes, if any, payable in connection with the transactions contemplated hereby
(“Transfer Taxes”) shall be shared equally by the Seller and the Parent, jointly
and severally, on the one hand, and Buyer on the other hand. Any Tax Returns
required to be filed in connection with Transfer Taxes shall be prepared and
filed when due by the party responsible under applicable Law for filing such Tax
Returns. The party filing any such Transfer Tax Return shall provide the other
parties with a copy of such return for review and comment at least twenty
(20) days prior to such filing.

ARTICLE II

PURCHASE PRICE

2.1      Purchase Price.  The purchase price for the Acquired Assets (the
“Purchase Price”) shall be $11,250,000, subject to adjustment pursuant to
Section 2.2. At the Closing, the Buyer shall deposit or cause to be deposited
with the Escrow Agent $1,125,000 of the Purchase Price (the “Escrow Amount”) in
accordance with the terms of the Escrow Agreement and shall pay or cause to be
paid to the Seller the balance of the Purchase Price less the Escrow Amount by
wire transfer of immediately available funds to the Seller Bank Account. In
addition to the foregoing, Buyer will reimburse the Seller and/or the Parent for
certain amounts as provided in Schedule 2.1 attached hereto.

2.2      Working Capital Adjustment.

  (a)      Two (2) Business Days prior to the Closing, the Seller shall deliver
to Buyer a certificate (the “Working Capital Statement”) certified by the
Seller’s Chief Financial Officer setting forth in reasonable detail a
calculation of its good faith estimate of the Working Capital (the “Estimated
Working Capital”), which shall be subject to approval by Buyer.

  (b)      If the Working Capital Target exceeds the Estimated Working Capital,
the Purchase Price payable at Closing shall be reduced by an amount equal to the
amount by which the Working Capital Target exceeds the Estimated Working Capital
(the “Closing Working Capital Adjustment Amount”)

  (c)      Following the Closing, Buyer shall have the opportunity to prepare
its calculation of Working Capital. The Seller and the Parent shall make the
books and records used in preparing the Working Capital Statement (to the extent
such books and records (including work papers) are not included in the Acquired
Assets) available to Buyer and its Representatives at reasonable times and upon
reasonable notice following the Closing. Within ninety (90) days following the
Closing, Buyer shall deliver to the Seller its calculation of Working Capital
(the “Revised Working Capital”) together with reasonable detail and reasonable
supporting documentation with respect to the line item differences between the
Revised Working Capital and the Estimated Working Capital. If the Seller objects
to the calculation of the Revised Working Capital, the Seller shall deliver to
Buyer, no later than thirty (30) days following receipt of Buyer’s calculation
of the Revised Working Capital, a notice setting forth in reasonable detail such
objections (an “Objection Notice”), together with reasonable supporting
documentation. If the Seller does not timely deliver an Objection Notice to
Buyer or if the Seller notifies Buyer that it has no objections, Buyer’s
determination of the Revised Working Capital shall be final and binding on all
parties.

 

9



--------------------------------------------------------------------------------

  (d)      If the Seller timely delivers an Objection Notice to Buyer, Buyer and
the Seller shall attempt in good faith to resolve such matters within thirty
(30) days after receipt of the same by Buyer, and if unable to do so, Buyer and
the Seller shall refer all remaining disputes to an independent public
accounting firm mutually agreeable to the Seller and Buyer (the “Dispute
Accounting Firm”) which shall be instructed to resolve such disputes within
sixty (60) days of the referral. Buyer and the Seller shall have the right to
meet jointly with the Dispute Accounting Firm during this period and to present
their respective positions. The resolution of disputes by the Dispute Accounting
Firm will be set forth in writing and will be conclusive and binding upon the
parties, upon the date of such resolution, absent manifest error. In making its
determination, the Dispute Accounting Firm shall consider only those items that
the Seller and Buyer are unable to resolve and the Dispute Accounting Firm shall
be bound by the terms and conditions of this Agreement, including the definition
of Working Capital and the terms of this Section 2.2. The Seller and the Parent,
on the one hand, and Buyer, on the other hand, will each pay their own fees and
expenses (including any fees and expenses of their accountants and other
Representatives) in connection with the resolution of any dispute under this
Section 2.2 (excluding the fees and expenses of the Dispute Accounting Firm).
The fees and expenses of the Dispute Accounting Firm pursuant to this
Section 2.2(d) shall be borne by Buyer, on the one hand, and the Seller and the
Parent, on the other hand, in inverse proportion as they may prevail on matters
resolved by the Dispute Accounting Firm, which proportionate allocations shall
also be determined by the Dispute Accounting Firm at the time the determination
of such firm is rendered on the merits of the matters submitted.

  (e)      Upon the final determination of Working Capital in accordance with
this Section 2.2 (the “Final Working Capital”), the Purchase Price shall be
subject to adjustment as follows:

    (i)      If the Purchase Price was previously adjusted in accordance with
Section 2.2(b):

(A)       if the Final Working Capital exceeds the Estimated Working Capital,
the Purchase Price shall be increased by an amount equal to the amount by which
the Final Working Capital exceeds the Estimated Working Capital;

(B)       if the Estimated Working Capital exceeds the Final Working Capital,
the Purchase Price shall be decreased by an amount equal to the amount by which
the Estimated Working Capital exceeds the Final Working Capital; or

(C)       if the Final Working Capital equals the Estimated Working Capital,
there shall be no further adjustment to the Purchase Price pursuant to this
Section 2.2(e); and

 

10



--------------------------------------------------------------------------------

    (ii)     If the Purchase Price was not previously adjusted in accordance
with Section 2.2(b):

(A)       if the Final Working Capital exceeds the Working Capital Target, the
Purchase Price shall be increased by an amount equal to the amount by which the
Final Working Capital exceeds the Working Capital Target;

(B)       if the Working Capital Target exceeds the Final Working Capital, the
Purchase Price shall be decreased by an amount equal to the amount by which the
Working Capital Target exceeds the Final Working Capital; or

(C)       if the Final Working Capital equals the Working Capital Target, then
there shall be no further adjustment to the Purchase Price pursuant to this
Section 2.2(e).

Within five (5) Business Days following the determination of the Final Working
Capital, (i) if the Purchase Price is increased pursuant to this Section 2.2(e),
Buyer shall pay to Seller by wire transfer of immediately available funds to an
account designated by the Seller at least two (2) Business Days prior to the
expiration of such five-day period an amount in cash equal to the amount by
which the Purchase Price was so increased and (ii) if the Purchase Price is
decreased pursuant to this Section 2.2(e), the Seller and the Parent, jointly
and severally, shall pay to Buyer by wire transfer of immediately available
funds to the account designated by Buyer an amount in cash equal to the amount
by which the Purchase Price was so decreased; provided that, all or any portion
of such Purchase Price adjustment may be satisfied from the Escrow Amount in
Buyer’s discretion.

2.3    Allocation of Purchase Price.  The Purchase Price shall be allocated
among the Acquired Assets as determined by Buyer in good faith and shall be set
forth in a schedule produced by Buyer within one hundred twenty (120) days
following the Closing Date (the “Allocation Schedule”). The parties shall, and
shall cause their respective Affiliates to, use the allocations set forth in the
Allocation Schedule (as reasonably adjusted to account for events occurring
after the determination of the Allocation Schedule) for all Tax purposes, file
all Tax Returns in a manner consistent with the Allocation Schedule (as
adjusted) and take no tax position contrary thereto unless required to do so by
a change in applicable Laws or a good faith resolution of a Tax contest.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE PARENT

Except as disclosed by the Seller and the Parent in the disclosure schedule,
dated as of the date of this Agreement and delivered by the Seller and the
Parent to Buyer (the “Disclosure Schedule”), the Seller and the Parent, jointly
and severally, hereby represent and warrant to Buyer that the representations
and warranties contained in this ARTICLE III are true, complete and correct. The
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections and subsections contained in this ARTICLE III, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify only the corresponding section or subsection of this ARTICLE III.

 

11



--------------------------------------------------------------------------------

3.1      Organization, Good Standing and Qualification of the Seller and the
Parent.  The Seller and the Parent are duly incorporated and validly existing
and in corporate and tax good standing under the Laws of the State of Delaware.
The Seller is duly qualified or licensed as a foreign corporation to do business
and is in corporate and tax good standing under the Laws of each jurisdiction
where the character of the Acquired Assets or the nature of the Business makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed and in good standing would not, individually or in the
aggregate, be reasonably likely to have a Business Material Adverse Effect. The
Seller has all requisite power and authority, and is in possession of all
Approvals necessary, to own, lease and operate the Acquired Assets and to carry
on the Business as it is now being conducted. The Seller and the Parent have
delivered to Buyer complete and accurate copies of their respective
Organizational Documents, in each case as amended (if applicable) and in effect
as of the date hereof. Set forth in Section 3.1(a) of the Disclosure Schedule is
a list of (i) the jurisdictions in which the Seller is qualified or licensed to
transact business, (ii) every state or foreign jurisdiction in which the Seller
has employees or facilities and (iii) the directors and officers of the Seller.

3.2      Ownership of the Seller; Subsidiaries.  All outstanding shares of
capital stock of the Seller are owned solely by the Parent and no other Person
has at any time held any shares of capital stock of the Seller. There are no
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind (contingent or otherwise)
obligating the Seller to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares of capital stock of the Seller. The Seller has not
had, nor does it currently have, any Subsidiaries, nor has it ever owned, nor
does it currently own, any capital stock or other proprietary interest, directly
or indirectly, in any other Person.

3.3      Authorization; Binding Obligation.  Each of the Seller and the Parent
have all necessary power and authority to execute and deliver this Agreement,
each Related Agreement to which it is a party and each other instrument or
document required to be executed and delivered by it pursuant to this Agreement
or any such Related Agreement, and to perform each of their respective
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each of the
Seller and the Parent of this Agreement and each Related Agreement to which it
is a party, the performance of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all requisite action on the part of the Seller and the
Parent and no other corporate proceedings on their part are necessary to
authorize this Agreement or any Related Agreement to which it is a party or to
consummate the transactions so contemplated herein and therein. This Agreement
has been, and each of the Related Agreements to which the Seller or the Parent
is a party, when executed and delivered by the Seller or the Parent, will be,
duly and validly executed and delivered by the Seller or the Parent, as
applicable, and this Agreement constitutes, and each Related Agreement to which
the Seller or the Parent is a party, when executed and delivered by the Seller
or the Parent, and each other party hereto and thereto, constitutes, a legal,
valid and binding obligation of the Seller or the Parent, as applicable,
enforceable against the Seller or the Parent in accordance with its terms,
except (i) as limited by applicable

 

12



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium and other Laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

3.4      Consents and Approvals.  The execution and delivery by the Seller and
the Parent of this Agreement, the Related Agreements to which the Seller or the
Parent is a party or any other instrument or document required by this Agreement
or any Related Agreement to be executed and delivered by the Seller or the
Parent do not, and the performance of this Agreement, the Related Agreements to
which the Seller or the Parent is a party and any other instrument or document
required by this Agreement or any Related Agreement to be executed and delivered
by the Seller or the Parent shall not, require the Seller or the Parent to
obtain any Approval of any Person or Approval of, observe any waiting period
imposed by, or make any filing with or notification to, any Governmental
Authority.

3.5      No Violation.  The execution and delivery by the Seller and the Parent
of this Agreement, the Related Agreements to which the Seller or the Parent is a
party or any other instrument or document required by this Agreement or any
Related Agreement to be executed and delivered by the Seller or the Parent do
not, and the performance of this Agreement, the Related Agreements to which the
Seller or the Parent is a party or any other instrument or document required by
this Agreement or any Related Agreement to be executed and delivered by the
Seller or the Parent, will not, (a) conflict with or violate the Organizational
Documents of the Seller or the Parent, (b) conflict with or violate any Law or
Order applicable to the Seller or the Parent or by which they or any of the
Acquired Assets are bound or affected, or (c) result in any breach or violation
of or constitute a default (or an event that with notice or lapse of time or
both would become a breach, violation or default) under, or result in the
creation of a Lien on any of the Acquired Assets pursuant to, any Assigned
Contract or any other material Contract to which the Seller or the Parent is a
party or is otherwise bound, or any Approval to which the Seller or the Parent
is a party or by which the Seller or the Parent is bound or affected.

3.6      Regulatory Matters; Licenses and Permits.  Section 3.6 of the
Disclosure Schedule contains a correct and complete list of all Approvals and
Orders that have been issued, granted or otherwise made available to the Seller
with respect to the Business (the “Business Licenses”). No Approvals or Orders
have been issued, granted or otherwise made available to the Parent in
connection with the operation of the Business. Each Business License is valid
and in full force and effect, no Business License is subject to any Lien,
limitation, restriction, probation or other qualification, and there is no
default under any Business License or, to the knowledge of the Seller or the
Parent, any basis for the assertion of any default thereunder. There is no
Action pending or, to the knowledge of the Seller or the Parent, threatened that
would reasonably be expected to result in the termination, revocation,
limitation, suspension, restriction or impairment of any Business License or the
imposition of any fine, penalty or other sanctions for violation of any legal or
regulatory requirements relating to any Business License or, to the knowledge of
the Seller or the Parent, any basis therefor. The Seller has, and has had at all
relevant times, all Approvals that are or were necessary in order to enable the
Seller to own and operate the Acquired Assets and to conduct the Business,
including all necessary Approvals from the U.S. Food and Drug Administration
(the “FDA”) or any foreign regulatory agency with a similar regulatory purpose.
None of the Business Licenses will be adversely affected by the consummation of

 

13



--------------------------------------------------------------------------------

the transactions contemplated hereby. The Seller is in compliance in all
material respects with the terms and conditions of each Business License held by
it and the Seller has not received notice of any Action, and no such Action is
pending, relating to the cancellation, suspension, revocation, modification or
non-renewal of any Business License.

3.7      Title to and Condition of Properties; Sufficiency of Assets.

  (a)      Each of the Seller and the Parent, as applicable, is the sole and
exclusive legal and equitable owner of all right, title and interest in, and has
good, valid and marketable title to, all of the Acquired Assets purported to be
owned by the Seller or the Parent, as applicable, and the legal and valid right
to use all other Acquired Assets used or held for use by the Seller or the
Parent, as applicable, including all Acquired Assets held under Personal
Property Leases, the Real Property Lease or License Agreements, in any case,
free and clear of all Liens, other than Permitted Liens. Each of the Seller and
the Parent, as applicable, has the power and the right to sell, assign and
transfer good, valid and marketable title to all of the Acquired Assets
purported to be owned by the Seller or the Parent, as applicable, and the valid,
enforceable and sufficient right to use all of the other Acquired Assets, free
and clear of all Liens other than Permitted Liens.

  (b)      All tangible assets and personal property included in the Acquired
Assets have been maintained in accordance with normal industry practice and are
in good operating condition and repair, subject to ordinary wear and tear, and
there has not been any interruption of the operations of the Business due to the
condition of any such assets or properties.

  (c)      Except for the assets set forth on Schedule 1.2(h) attached hereto,
the Acquired Assets, including all assets and properties held under the Personal
Property Leases, the Real Property Lease and License Agreements, comprise all
assets, properties, rights and Contracts used in connection with the operation
of the Business, which are all of the assets, properties, rights and Contracts
necessary for Buyer to operate the Business following the Closing in the manner
in which the Business is currently conducted. All operations of the Business are
conducted by the Seller and, except for its ownership of certain Acquired Assets
and in its capacity as the sole stockholder of the Seller, the Parent is not
involved in the operations of the Business.

3.8      Real Property.

  (a)      Neither the Seller nor the Parent own, nor have they ever owned, any
real property. Section 3.8 of the Disclosure Schedule sets forth a complete and
accurate list of all real property that is leased by the Seller or the Parent
and used in connection with the operation of the Business, including all real
property subject to the Real Property Lease (the “Leased Real Property”). The
Real Property Lease is in full force and effect and is the legal, valid and
binding obligation of the Parent and, to the knowledge of the Seller and the
Parent, of the other parties thereto in accordance with its terms, and neither
the Seller, the Parent nor, to the knowledge of the Seller or the Parent, the
other parties thereto is in breach or default thereunder and there exists no
event, condition or occurrence which (with or without due notice or lapse of
time, or both) would constitute such a breach, default or alleged breach or
default by the Parent or, to the knowledge of the Seller and the Parent, the
other parties thereto of any of the foregoing. No consent of, or notice to, any
third party is

 

14



--------------------------------------------------------------------------------

required under the Real Property Lease as a result of or in connection with, and
the enforceability of the Real Property Lease will not be affected in any manner
by, the execution, delivery and performance of this Agreement or the
transactions contemplated hereby. The Seller and the Parent have delivered to
Buyer a true and complete copy of the Real Property Lease, including all
amendments thereto.

  (b)      The Parent holds the property leased to it under the Real Property
Lease (the “Leased Real Property”) free and clear of all Liens, claims or rights
of any third parties and the possession of the Leased Real Property (the
“Premises”) by the Parent and the Seller has not been disturbed and no claim has
been asserted against the Seller or the Parent adverse to its rights in such
Premises. All improvements, fixtures and structures on the Premises and the
current uses of the Premises conform in all material respects to all applicable
Laws, including building, zoning, health, safety and other Laws, and applicable
zoning Laws permit the presently existing improvements and the conduct of the
Business as being conducted on the Premises. All improvements, mechanical
equipment, fixtures and operating systems included in the Premises are in good
operating condition and repair (ordinary wear and tear excepted) and there does
not exist any condition which materially interferes with the economic value or
use of such property and improvements.

  (c)      Neither the Parent nor the Seller has granted any leases or licenses,
or created any tenancies, affecting the Premises. Except as disclosed in
Section 3.8(c) of the Disclosure Schedule, there are no other parties in
possession of any portion of the Premises as trespassers or otherwise.

  (d)      Neither the Parent nor the Seller is a party to or is otherwise bound
by, nor is any of the Premises subject to, any Contract requiring it to pay any
commissions or other compensation to any brokers or agents in connection with
any of the Premises, and has had no dealings with any broker or agent with
respect to the Premises upon which any such broker or agent would be entitled to
a commission or other compensation.

  (e)      To the knowledge of the Parent and the Seller, (i) there are no Laws
or Orders now in existence or under active consideration by any Governmental
Authority which could require the tenant of any Leased Real Property to make any
expenditure in excess of $10,000 to modify or improve such Leased Real Property
to bring it into compliance therewith and (ii) neither the Parent nor the Seller
is required to expend more than $10,000 in the aggregate under the Real Property
Lease to restore the Leased Real Property at the end of the term of the Real
Property Lease to the condition required under the Real Property Lease (assuming
the conditions existing in such Leased Real Property as of the date hereof).

3.9      Personal Property Leases.  Section 3.9 of the Disclosure Schedule sets
forth a complete and accurate list of all personal property that is leased by
the Seller (the “Leased Personal Property” and, the leases covering the Leased
Personal Property, collectively, the “Personal Property Leases”). The Parent
does not lease any personal property that is used in connection with the
operation of the Business. The Seller is the owner and holder of the leasehold
interests purported to be granted by each Personal Property Lease, and all
Personal Property Leases are in full force and effect in accordance with the
terms thereof and are the legal, valid and binding obligations of the Seller
and, to the knowledge of the Seller, of each other party thereto enforceable in

 

15



--------------------------------------------------------------------------------

accordance with their respective terms, and neither the Seller nor, to the
knowledge of the Seller, the other party or parties thereto is or are in
material breach or default thereunder and there exists no event, condition or
occurrence which (with or without due notice or lapse of time, or both) would
constitute such a material breach, default or alleged breach or default by the
Seller or, to the knowledge of the Seller, the other party or parties thereto of
any of the foregoing. No consent of, or notice to, any third party is required
under any Personal Property Lease as a result of or in connection with, and the
enforceability of any such Personal Property Lease will not be affected by, the
execution, delivery and performance of this Agreement or any Related Agreement,
or the transactions contemplated hereby or thereby. The Seller has delivered to
Buyer complete and accurate copies of all Personal Property Leases, including
all amendments thereto.

3.10    Environmental Matters.

  (a)      The Seller and the Parent have complied and are in compliance in all
material respects with all Environmental Laws, which compliance includes the
possession by the Seller and the Parent of all Approvals required under Laws and
compliance with the terms and conditions thereof. Section 3.10(a) of the
Disclosure Schedule includes a list of all of the Approvals required under
Environmental Laws necessary to own and operate the Acquired Assets or the
Business as currently conducted. There are no past or present facts,
circumstances, conditions, activities or incidents which could give rise to any
Liability or result in a claim against the Seller, the Parent or Buyer under any
Environmental Law. There have been no releases by the Seller or any of its
Affiliates of any Materials of Environmental Concern into the environment at any
real property or facility formerly or currently owned or operated by the Seller
or any of its Affiliates that is or was ever used by the Seller or any of its
Affiliates. Neither the Parent nor the Seller has any knowledge of any release
by any other Person of any Materials of Environmental Concern into the
environment at any parcel of real property or any facility formerly or currently
operated by the Seller that is or was ever used by the Seller or any of its
Affiliates. There is no Action pending or, to the knowledge of the Seller or the
Parent, threatened or other notice of violation, formal administrative
proceeding or written information request by any Governmental Authority, nor has
the Seller or the Parent received notice of any investigation by any
Governmental Authority relating to any Environmental Law nor any other notice
from a Governmental Authority or any Person alleging that the Seller or the
Parent is not in compliance with any Environmental Law or Approval required
under any Environmental Law or has any Liability under any Environmental Law or
for the remediation of any Materials of Environmental Concern at any property.

  (b)      There are no facts, circumstances or conditions existing at any
facilities owned or operated by the Seller or any of its Affiliates, including
the release of any Materials of Environmental Concern, that would reasonably be
expected to give rise to any material Liability or result in a claim against the
Seller or any of its Affiliates, under any Environmental Law.

  (c)      Set forth in Section 3.10(c) of the Disclosure Schedule is a complete
and accurate list of all environmental reports, investigations or audits
(whether in hard copy or electronic form) relating to premises currently or
previously leased, owned or operated by the Seller or any of its Affiliates
(whether conducted by or on behalf of the Seller or any of its Affiliates or a
third party, and whether done at the initiative of the Seller or an Affiliate or
directed by a Governmental Authority or other third party) of which the Seller
or the Parent is aware. A complete and accurate copy of each such document has
been provided to Buyer.

 

16



--------------------------------------------------------------------------------

3.11    Financial Statements; No Undisclosed Liabilities.

  (a)      Section 3.11 of the Disclosure Schedule contains the following
financial statements (collectively, the “Financial Statements”):

    (i)      the unaudited balance sheet of the Seller as of May 31, 2009 (the
“Interim Balance Sheet”) and the related statements of income, cash flow and
stockholders’ equity for the five-month period then ended (the “Interim
Financial Statements”); and

    (ii)     the unaudited balance sheets of the Seller as of December 31, 2008
and December 31, 2007 and the related statements of income, cash flow and
stockholders’ equity for the respective twelve-month periods then ended.

The Financial Statements were prepared in accordance with the books and records
of the Seller, are complete and correct and fairly and accurately present in all
material respects the financial condition of the Seller and the Business as of
the dates indicated and the results of operations of the Seller and the Business
for the respective periods indicated, and have been prepared in accordance with
GAAP, consistently applied, except for the absence of complete footnote
disclosure as required by GAAP and subject to changes resulting from normal,
recurring period-end audit adjustments. The Financial Statements reflect the
consistent application of GAAP throughout the periods involved.

  (b)      Except as and to the extent the amounts are specifically accrued or
disclosed in the Interim Balance Sheet, neither the Seller nor the Parent (with
respect to the Business) have any material Liabilities, whether or not required
by GAAP to be reflected in the Interim Balance Sheet, except for Liabilities
that were incurred in the ordinary course of business consistent with past
practice since the date of the Interim Balance Sheet.

3.12    Absence of Certain Events.  Since December 31, 2008, the Business has
been conducted only in the ordinary and usual course and in a manner consistent
with past practice and there has not been any change, event, loss, development,
damage or circumstance affecting the Acquired Assets or the Business which,
individually or in the aggregate, has had or could reasonably be expected to
have a Business Material Adverse Effect (a “Business Material Adverse Change”).
As amplification and not in limitation of the foregoing, since December 31,
2008, there has not been:

  (a)      any material decrease in the value of any of the Acquired Assets,
other than ordinary depreciation consistent with past practices;

  (b)      any voluntary or involuntary sale, assignment, license or other
disposition of any kind of any material asset or property of the Seller or the
Parent used in connection with the operation of the Business, except the sale of
inventory in the ordinary course of business;

  (c)      any Lien imposed or created on any of the Acquired Assets;

 

17



--------------------------------------------------------------------------------

  (d)     any damage, destruction or loss of any material asset or property of
the Seller or the Parent used in connection with or relating to the operation of
the Business, by fire or other casualty, whether or not covered by insurance;

  (e)     any capital expenditure or commitment by the Seller in excess of
$10,000 or series of capital expenditures or commitments in excess of $20,000 in
the aggregate;

  (f)      any payment, discharge or satisfaction of any material Liability of
the Seller or the Business other than payments made in the ordinary course of
business of Liabilities reflected or reserved against in the Interim Balance
Sheet or Liabilities incurred since that date in the ordinary course of business
consistent with past practice;

  (g)     any assignment, termination, modification or amendment of any material
Contract to which the Seller was or is a party or which is otherwise related to
the Business, except for terminations, modifications or amendments made in the
ordinary course of business consistent with past practice and which would not,
either individually or in the aggregate, have a Business Material Adverse
Effect;

  (h)     any notice to the Seller or the Parent that any Assigned Contract or
other material Contract to which the Seller or the Parent was or is a party that
relates to the Business or the operation thereof has been breached, repudiated
or terminated or will be breached, repudiated or terminated;

  (i)      any change in the rate of compensation, commission, bonus or other
direct or indirect remuneration payable or to become payable to any Business
Employee, or any agreement to pay any bonus or extra compensation or other
employee benefit to any Business Employee;

  (j)      any failure to pay or discharge when due (after the application of
any applicable grace periods) any material Liabilities of the Seller or the
Parent arising from the operation of the Business, except for Liabilities
contested in good faith by the Seller or the Parent and for accounts payable of
the Seller which are paid in accordance with the historical practices of the
Seller, provided that, such Liabilities and accounts payable have been fully
reflected and reserved for in the Interim Balance Sheet;

  (k)     any change in any of the accounting principles adopted by the Seller
or the Parent, or any change in the Seller’s or the Parent’s accounting
policies, procedures, practices or methods with respect to applying such
principles, other than as required by GAAP;

  (l)      any material transaction or Contract entered into, or Liability
created, assumed, guarantied or incurred, by the Seller outside the ordinary
course of business;

  (m)    any amendment to the Organizational Documents of the Seller;

  (n)     any Tax election made by the Seller, or any change of any annual Tax
accounting period, amendment of any Tax Return, settlement of any income Tax
Liability, entry into any closing agreement, settlement of any Tax claim or
assessment, surrender of any right to claim a Tax refund or consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment;

 

18



--------------------------------------------------------------------------------

  (o)      any acquisition of or agreement to acquire by merging or
consolidating with, or by purchasing a substantial portion of the capital stock
or assets of, or by any other manner, any business or any corporation,
partnership, limited liability entity, joint venture, association or other
business organization;

  (p)      any termination of employment (or other form of engagement) of any
Business Employee or any expression of intention by the Seller or the Parent or
by any such Business Employee to terminate employment (or other engagement);

  (q)     any cancellation or forfeiture of any material debts or claims of the
Seller or any waiver of any material rights of material value to the Seller or
the Business or settlement of any Action;

  (r)      any write-off of any accounts receivable or notes receivable of the
Seller or any portion thereof in excess of $10,000 individually or $20,000 in
the aggregate, or any sale, assignment or disposition of any such account or
note receivable (including by means of any factoring agreement);

  (s)      any incurrence, assumption or creation of any Indebtedness or
guarantee of any Indebtedness of any other Person, or making, incurrence,
assumption, creation or guarantee of any loan, or making of any advance or
capital contribution to or investment in any Person by the Seller;

  (t)      any engagement by the Seller in any transaction with any Affiliate,
employee, officer, director or security holder thereof, other than the payment
of normal wages and salaries to employees in the ordinary course of business and
consistent with past practice and advances to employees in the ordinary course
of business for travel and similar business expenses and consistent with past
practice;

  (u)     any grant of any license or sublicense of any rights under or with
respect to, or sale, transfer or permission to lapse, of any Seller Intellectual
Property; or

  (v)     any agreement, understanding, authorization or proposal, whether in
writing or otherwise, for the Seller to take any of the actions specified in
this Section 3.12.

3.13    Legal Proceedings.

  (a)     Section 3.13(a) of the Disclosure Schedule sets forth all Actions
pending or, to the knowledge of the Seller or the Parent, threatened against the
Seller or any of its officers or directors (in their capacities as such), and
the Seller has not received any claim, complaint, incident, report, threat or
notice of any such Action. There is no Action pending or threatened against any
other Person by the Seller.

  (b)     Section 3.13(b) of the Disclosure Schedule sets forth all Actions that
(i) involved the Seller at any time during the past three (3) years and (ii) are
no longer pending (the “Prior Actions”). All of the Prior

 

19



--------------------------------------------------------------------------------

Actions have been concluded in their entirety and the Seller does not have and
will not have any Liability with respect to the Prior Actions. The Seller and
the Parent have provided Buyer with all formal written communications relating
to the Prior Actions between the Seller and a Governmental Authority and any
Orders related thereto.

  (c)      Neither the Seller nor the Parent has received any communication or
advice from legal counsel to the effect that it is exposed, from a legal
standpoint, to any Liability relating to their ownership or operation of the
Acquired Assets or the Business.

  (d)      There are no outstanding Orders against, involving or affecting the
Seller, the Business or the Acquired Assets, and the Seller is not in default
with respect to any such Order of which it has knowledge or was served upon it.

  (e)      There is no Action pending or, to the knowledge of the Seller or the
Parent, threatened by or against or affecting the Parent that (a) relates to the
Business, the Acquired Assets or the Assumed Liabilities, (b) would give any
Person the right to enjoin or rescind the transactions contemplated by this
Agreement, or (c) would otherwise prevent the Parent from (i) executing and
delivering this Agreement or the Related Agreements to which it is a party or
(ii) performing the Parent’s obligations pursuant to, or observing any of the
terms and provisions of, this Agreement or the Related Agreements to which it is
a party.

3.14    Compliance with Laws.

  (a)      The Seller and the Parent have complied and are in compliance in all
material respects with all Laws applicable to (i) the Seller, (ii) the Acquired
Assets and (iii) the Seller’s and the Parent’s ownership, use or operation
thereof, and to the operation of the Business. Neither the Seller nor the Parent
has received any notice to the effect that, or otherwise been advised that, the
Seller or the Parent is not in compliance with any such Laws, and neither the
Seller nor the Parent have any reason to anticipate that any existing
circumstances are likely to result in an Action or a violation of any such Law.
No investigation or review by any Governmental Authority with respect to the
Seller, the Parent (relating to the Business) or the Business is pending or, to
the knowledge of the Seller or the Parent, threatened, nor has any Governmental
Authority indicated an intention to conduct the same.

  (b)      The Seller and the Parent have complied and are in compliance in all
material respects with all applicable security and privacy standards regarding
protected health information under the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and the Regulations promulgated thereunder
and all applicable state privacy Laws in connection with the operation of the
Business. The Seller Products contain technical security mechanisms, which are
reasonably capable of protecting the confidentiality, integrity and availability
of the data stored or transmitted by such products, and include access controls,
audit controls, mechanisms to verify the integrity of the data or images, Person
authentication, and transmission security mechanisms. Neither the Seller nor the
Parent have received from any Person, nor have been made aware of, any written
complaints or concerns regarding the Seller’s or any Seller Product’s
noncompliance with HIPAA, any regulations promulgated thereunder, or any
applicable state privacy Laws. To the extent that the Seller or the Parent has
represented to a customer of the Business that Business’ products or services
comply with any privacy or security Laws or standards, the Seller and the Parent
have undertaken all activities reasonably necessary to comply with such Laws or
standards.

 

20



--------------------------------------------------------------------------------

3.15    Employment Matters.

  (a)      Section 3.15(a) of the Disclosure Schedule sets forth a complete and
accurate list of all current Business Employees as of the date hereof and each
such Business Employee’s (i) rate of pay or annual compensation (including
actual or potential annual, incentive, retention, change-of-control or other
bonus or similar payments and the terms of any commission payments or programs)
as of the date hereof an as of immediately prior to the Seller’s compensation
reduction implemented in the fourth quarter of 2008, (ii) title(s), (iii) status
of employment or engagement, (iv) date of hire or engagement, (v) annual
vacation, sick and other paid time off allowance, (vi) amount of accrued
vacation, sick and other paid time off and the economic value thereof,
(vii) description of other fringe benefits and (viii) terms of severance
benefits. Section 3.15(a) of the Disclosure Schedule also identifies each
Business Employee who is not fully available to perform his or her duties as a
result of disability or other leave and sets forth the basis of such leave and
the anticipated date of return to full service. Section 3.15(a) of the
Disclosure Schedule sets forth all employment, consulting, independent
contractor, severance pay, continuation pay, termination or indemnification
Contracts between the Seller or any of its Affiliates and any current or former
Business Employee.

  (b)      Neither the Seller nor any of its Affiliates are, and, as of the
Closing Date, will be delinquent in payments to any Business Employee for any
wages, salaries, commissions, bonuses, benefits or other compensation for any
services performed by them to date or through the Closing Date or any amounts
required to be reimbursed to any Business Employee or any post-employment or
post-engagement obligations of any type. Upon termination of employment or
engagement of any Business Employee, neither Buyer nor any of its Affiliates
will, by reason of anything done prior to the Closing, be liable to any Business
Employee for so-called “severance pay” or any other similar payments, and to the
Seller’s or the Parent’s knowledge, there are no circumstances whereby any
current or former Business Employee may demand payment or compensation in
connection with the termination of his or her employment. No current Business
Employee has informed the Seller or the Parent that such individual intends to
terminate his or her employment or engagement with the Seller.

  (c)      Neither the Seller or any of its Affiliates nor, to the knowledge of
the Seller or the Parent, any Business Employee is in violation of any term of
any employment, consulting, independent contractor, non-disclosure,
non-competition, inventions assignment or any other Contract (or any other legal
obligation such as a trade secrets statute or common law duty of loyalty)
relating to the relationship of such Business Employee with the Seller or any of
its Affiliates or any other Person or has been notified that such Business
Employee may be in violation of any such Contract or other legal obligation.
Each current Business Employee who is required to be licensed by applicable Law
is so licensed, and complete and accurate copies of such Licenses have
previously been delivered to Buyer.

  (d)      During the preceding twelve (12) months, the Seller has had adequate
levels of staffing to conduct the Business in a commercially reasonable manner.

 

21



--------------------------------------------------------------------------------

  (e)      Neither the Seller nor any of its Affiliates is a party to any
collective bargaining Contracts or other Contracts with any labor unions or
other representatives of the Business Employees nor is it under any obligation
to bargain with any bargaining agent on behalf of any Business Employees. To the
knowledge of the Seller or the Parent, there have not been any organization
campaigns, petitions or other unionization activities seeking recognition of a
collective bargaining unit which could affect the Business. There are no
existing or threatened labor strikes, work stoppages or organized slowdowns
affecting the Business.

  (f)      There are no unfair labor practice complaints or other Actions
pending or, to the knowledge of the Seller or the Parent, threatened against the
Seller before the National Labor Relations Board, any Court or any Governmental
Authority concerning any Business Employee. There are no complaints or other
Actions pending or, to the knowledge of the Seller or the Parent, threatened by
or on behalf of any Business Employee alleging breach of any express or implied
Contract.

  (g)      Section 3.15(g) of the Disclosure Schedule sets forth all Employee
Benefit Plans under which current or former Business Employees (or their
beneficiaries) are eligible to participate or derive a benefit or for which the
Acquired Assets may be subject to any Liability. The Seller has delivered to
Buyer correct and complete copies of all Employee Benefit Plans listed in
Section 3.15(g) of the Disclosure Schedule. Each Employee Benefit Plan intended
to be qualified under section 401(a) of the Code, and the trust (if any) forming
a part thereof, is so qualified and has received a favorable determination
letter from the IRS. Each Employee Benefit Plan has been operated in accordance
with applicable Law in all material respects.

  (h)      The Seller and its Affiliates have complied in all material respects
with all its obligations under Law with respect to any aspect of the employment
or engagement of all Business Employees, including with respect to employment
practices, terms and conditions of employment, wage and hours, and the health
and safety at work of their employees, and there are no claims pending or, to
the knowledge of the Seller or the Parent, threatened by any person in respect
of employment or engagement or any accident or injury. Neither the Seller nor
any ERISA Affiliate has maintained a “multiemployer plan” (as defined in
Section 3(37) of ERISA) or an arrangement subject to Section 501(c)(9), 419 or
419A of the Code, or a “pension plan” (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, a self insured plan providing medical benefits or
a plan providing for medical or life insurance coverage beyond termination of
employment (other than COBRA Coverage or under similar state Laws).

  (i)      Each current Business Employee who is located in the United States
and is not a United States citizen has all Approvals necessary to work in the
United States in accordance with applicable Law.

  (j)      There is no charge or proceeding with respect to a violation of any
occupational safety or health standards that has been asserted or is now pending
or, to the knowledge of the Seller or the Parent, threatened with respect to the
Seller or the Business.

  (k)      There is no charge of discrimination in employment or employment
practices, for any reason, including age, gender, race, religion or other
legally protected category, or any alleged violation of any privacy Laws, which
has been asserted or, to the knowledge of the Seller or the Parent, is now
pending or threatened before the United States Equal Employment Opportunity
Commission, or any other Governmental Authority in any jurisdiction in which the
Seller has employed or currently employs any person.

 

22



--------------------------------------------------------------------------------

3.16    Taxes.  All Taxes payable by the Seller have been timely paid, or, to
the extent not required to have been paid, have been accrued in the Interim
Balance Sheet; all federal, state, local and foreign Tax Returns required to be
filed by or on behalf of the Seller with respect to any such Taxes have been
timely filed, and all such Tax Returns are complete and correct in all material
respects and have been filed in accordance with all applicable Law; all Taxes
that the Seller is or was required by Law to have withheld have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Authority; no unpaid Tax deficiency has been asserted against or
with respect to the Seller and neither the Seller nor the Parent has received
notice of any such assertion; neither the Seller nor the Parent has been
informed by any jurisdiction that such jurisdiction believes that the Seller is
or was required to file any Tax Return. The Seller has not executed or entered
into any ruling or agreement with any Governmental Authority regarding Taxes or
has agreed to make any adjustment to its income or deductions pursuant to a
change in its method of accounting. The Seller has not been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code,
and no withholding pursuant to Section 1445 of the Code will be required in
connection with this Agreement or the transactions contemplated hereby. There
are no Liens with respect to Taxes upon any of the Acquired Assets other than
Permitted Liens.

3.17    Contracts.

  (a)      Section 3.17(a)(i) of the Disclosure Schedule sets forth a complete
and accurate list of all of the following Contracts to which the Seller is a
party or is otherwise bound or by which any of the Acquired Assets are subject
(and with respect to any oral Contract provides a complete description of the
terms of such Contract) (the “Scheduled Contracts”):

    (i)       all notes, loans, credit agreements, mortgages, indentures,
security agreements, operating leases, capital leases and other Contracts
relating to Indebtedness and any Contract of suretyship or guaranty;

    (ii)      all employment, consulting and independent contractor Contracts,
and all bonus, commission, compensation, pension, insurance, retirement,
deferred compensation and other plans, Contracts and other arrangements for the
benefit of any Business Employee;

    (iii)     all Contracts involving an annual payment to or by the Seller from
or to any Person in excess of $5,000 individually or $20,000 in the aggregate
with respect to all Contracts with such Person;

    (iv)     all Contracts for capital expenditures or the purchase or sale of
any asset or property of the Seller in excess of $5,000 individually for any
Person or $20,000 in the aggregate for all Contracts with such Person;

 

23



--------------------------------------------------------------------------------

    (v)      all customer Contracts for the purchase of products or services
from the Seller;

    (vi)     all joint venture, partnership or other Contracts involving a share
of profits or losses with another Person;

    (vii)    all Contracts with any Affiliate of the Seller;

    (viii)   all Contracts restricting competition, solicitation or the business
activities of the Seller;

    (ix)     all Contracts pursuant to which the Seller has granted or received
manufacturing rights, most favored nation pricing provisions or exclusive
marketing, sales or other similar rights relating to any product, service,
technology, asset or territory;

    (x)      all Government Contracts and Government Bids;

    (xi)     all sales, agency, representative, distributor, franchise or
similar Contracts;

    (xii)    all Contracts under which the Seller subcontracts services to a
third party;

    (xiii)   any material Contract which is terminable upon or prohibits a sale
of substantially all of the assets of Seller;

    (xiv)   all Contracts granting or permitting any Lien on any of the Acquired
Assets;

    (xv)    all Contracts with any vendors, suppliers or contractors; and

    (xvi)   any other Contracts that are material to the Seller or the Business
and have not been previously disclosed pursuant to this Section 3.17.

The Seller has delivered to Buyer complete and accurate copies of all Assigned
Contracts and Scheduled Contracts, including all amendments thereto. Except as
set forth in Section 3.17(a)(ii) of the Disclosure Schedule, the Parent is not a
party to or bound by any Contract that relates to the operation of the Business
other than the Parent Assigned Contracts.

  (b)      Neither the Seller nor the Parent is in breach or default in any
material respects under the terms of any Assigned Contract and, there exists no
event, condition or occurrence which (with or without due notice or lapse of
time, or both) would constitute such a breach or default by the Seller or the
Parent, nor has the Seller or the Parent received any notice of any breach or
default or alleged breach or default under any Assigned Contract. To the
knowledge of the Seller or the Parent, no other party to any Assigned Contract
is in default under the terms thereof, and, to the knowledge of the Seller or
the Parent, there exists no event, condition or occurrence which (with or
without due notice or lapse of time, or both) would constitute such a breach or
default by any such party, nor has the Seller or the Parent received any notice
of any breach or default by any such party.

 

24



--------------------------------------------------------------------------------

  (c)      The Assigned Contracts are in full force and effect and are valid and
binding obligations of the Seller and, to the knowledge of the Seller or the
Parent, the other parties thereto. Neither the Seller nor the Parent has
received any notice from any other party to a Assigned Contract of the
termination or threatened termination thereof, or of any claim, dispute or
controversy with respect thereto, nor, to the knowledge of the Seller or the
Parent, is there any basis therefor.

  (d)      No consent of, or notice to, any third party is required under any
Assigned Contract as a result of or in connection with, and neither the
enforceability nor any of the terms or provisions of any Assigned Contract will
be affected in any manner by, the execution, delivery and performance of this
Agreement or any Related Agreement, or the transactions contemplated hereby or
thereby.

  (e)      Except as set forth in Section 3.17(e) of the Disclosure Schedule,
(i) there are no non-United States citizens employed by the Seller or any of its
Affiliates actively working on any Government Contract nor are there any
employees or contractors working on Government Contracts outside of the United
States, (ii) the final indirect rate submissions, including all support
schedules, submitted to any Governmental Authority with respect to Government
Contracts have been approved and (iii) to the extent required by Law, all
Government Contracts have been awarded, and all Government Bids have been
submitted, under a full and open procurement process without preferential
treatment of any kind. To the knowledge of the Seller or the Parent, there
exists no basis for a claim of any liability by any Governmental Authority as a
result of defective cost and pricing data submitted to such Governmental
Authority, including any such data relating to liabilities accrued on the
Seller’s books or in its financial accounts for deferred compensation to any
Business Employee. To the knowledge of the Seller or the Parent, no audit or
review of any Government Contract will likely result in the disallowance of, or
claim for, any amount paid or payable to the Seller under such Government
Contract, whether as a result of excess payments, excess profit recapture or
otherwise.

3.18    Transactions With Affiliates.  Section 3.18 of the Disclosure Schedule
lists all Contracts or transactions to or by which the Seller, on the one hand,
and any of its Affiliates, officers, directors or employees or, to the knowledge
of the Seller or the Parent, any family member, relative or Affiliate of any
such officer, director or employee, on the other hand, are or have been a party
or otherwise bound or affected and that (i) were entered into since January 1,
2008, (ii) are currently pending or in effect or (iii) involve continuing
Liabilities that, individually or in the aggregate, have been or will be
material to the Seller (each an “Affiliate Transaction”). Each Affiliate
Transaction was on terms and conditions as favorable to the Seller as would have
been obtainable by it at the time in a comparable arm’s-length transaction with
a Person other than such Person. Neither Parent nor any officer, director or
employee of the Seller, or, to the knowledge of the Seller or the Parent, any
family member, relative or Affiliate of any such officer, director or employee,
(i) owns, directly or indirectly, any interest in (x) any asset or other
property used in or held for use by the Seller in connection with the operation
of the Business or (y) any Person that is a supplier, customer, vendor or
competitor of the Seller, (ii) serves as an officer, director or employee of any
Person that is a supplier, customer, vendor or competitor of the Seller or
(iii) is a debtor or creditor of the Seller.

 

25



--------------------------------------------------------------------------------

3.19    Insurance.  The Seller, the Business and the Acquired Assets are, and
will through the Closing Date be, insured with reputable insurers against risks
normally insured against by similar businesses under similar circumstances.
Section 3.19 of the Disclosure Schedule lists, by type, carrier, policy number,
limits, premium and expiration date, all insurance coverage carried by the
Seller or the Parent (with respect to the Business or the Acquired Assets),
together with a history of all claims made by the Seller or the Parent
thereunder since January 1, 2007, which insurance will remain in full force and
effect in accordance with policy terms, with respect to all events occurring
prior to the Closing Date. Section 3.19 of the Disclosure Schedule also states
whether each such policy is carried on a “claims made” or “occurrence” basis.
All such insurance policies are owned by and payable solely to the Seller or the
Parent, as applicable, and all premiums with respect thereto are currently paid
and will be paid through the Closing Date. Neither the Seller nor the Parent
have failed to give any notice of any claim under any such policy in due and
timely fashion, have not received notice of cancellation or non-renewal of any
such policy and have no knowledge of any threatened or proposed cancellation or
non-renewal of any such policy, and the Seller and Parent are otherwise in
compliance with the terms of such policies. Neither the Seller nor the Parent
(with respect to the Business or the Acquired Assets) have ever maintained,
established, sponsored, participated in or contributed to any self-insurance
plan. There are no outstanding claims under any such policy which have gone
unpaid for more than thirty (30) days, or as to which the insurer has disclaimed
liability. Neither the Seller nor the Parent (with respect to the Business or
the Acquired Assets) have been denied or had revoked, cancelled, non-renewed or
rescinded any policy of insurance.

3.20    Intellectual Property.

  (a)      Section 3.20(a) of the Disclosure Schedule sets forth a complete and
accurate list of all United States and foreign Patents, Trademarks (including
unregistered Trademarks), Internet domain names and registered Copyrights
comprising Seller Intellectual Property, indicating for each, the applicable
jurisdiction, registration number (or application number), date issued (or date
filed), and status (including the next action or payment and date due). All
registered and applied for Trademarks, Patents and Copyrights included in the
Seller Intellectual Property are currently pending, in compliance in all
material respects with all legal requirements (including the timely filing of
responses, statements or affidavits of use and incontestability and renewal
applications and required fees with respect to Trademarks, and the payment of
filing, examination, maintenance and other fees and the filing of responses,
declarations and affidavits with respect to Patents), to the Seller’s knowledge
are valid and enforceable, and are subject to those fees, responses or actions
falling due within sixty (60) days after the Closing Date as shown in
Section 3.20 of the Disclosure Schedule. No such Trademark has been or is now
involved in any cancellation proceeding and, to the knowledge of the Seller or
the Parent, no such Action is threatened with respect to any of such Trademarks.
All Trademarks included in the Seller Intellectual Property have been in
continuous use by the Seller since they were first used by the Seller. To the
knowledge of the Seller and Parent, there has been no prior use of such
Trademarks by any Person which would confer upon such Person superior rights in
such Trademarks; and the registered Trademarks have been continuously used in
the form appearing in, and in connection with the goods and services listed in
their respective registration certificates or identified in their respective
pending applications.

 

26



--------------------------------------------------------------------------------

No Patent and included in the Seller Intellectual Property has been or is now
involved in any litigation, infringement, interference, reissue, re-examination,
opposition, invalidity or nullity proceeding. No Copyright registration or
copyrightable work included in the Seller Intellectual Property has been or is
now involved in any litigation. To the knowledge of the Seller or the Parent,
there are no Trademarks of any third party potentially conflicting with the
Trademarks included in the Seller Intellectual Property or Patents of any third
parties potentially interfering with the Patents included in the Seller
Intellectual Property.

  (b)      Section 3.20(b) of the Disclosure Schedule sets forth a complete and
accurate list of all license agreements granting any right to use or practice
any rights under any Seller Intellectual Property (“Licensed Intellectual
Property”), whether the Seller is the licensee or licensor thereunder, and any
assignments, consents, forbearances to sue, judgments, orders, settlements,
indemnification or similar obligations relating to any Licensed Intellectual
Property to which the Seller is a party or otherwise bound (excluding employee
and consulting agreements and assignments filed with the United States Patent
and Trademark Office) (collectively, the “License Agreements”), indicating for
each the title, the parties, date executed, whether or not it is exclusive and
the Licensed Intellectual Property covered thereby. The License Agreements are
valid and binding obligations of the Seller and, to the Parent and the Seller’s
knowledge, of each other party thereto enforceable in accordance with their
respective terms, and neither the Seller nor, to the knowledge of the Seller or
the Parent, the other party or parties thereto is or are in breach or default
thereunder in any material respect, and there exists no event, condition or
occurrence which (with or without due notice or lapse of time, or both) would
constitute such a breach or default or alleged breach or default by the Seller
or, to the knowledge of the Seller or the Parent, the other party or parties
thereto of any of the foregoing. No consent of, or notice to, any Person is
required under any License Agreement as a result of or in connection with, and
the terms or enforceability of any License Agreement will not be affected in any
manner by, the execution, delivery and performance of this Agreement or any
Related Agreement, or the transactions contemplated hereby or thereby. Neither
the Seller nor the Parent has received any notice of termination or cancellation
under any material License Agreements.

  (c)      The Seller Intellectual Property constitutes all of the Intellectual
Property used in or necessary for the conduct of the Business as currently
conducted, including all Intellectual Property necessary to use, manufacture,
market and distribute the Seller Products, in each case to the extent the Seller
uses, manufactures, markets or distributes the Seller Products.

  (d)      No royalties, honoraria or other fees are payable to any third
parties for the use of or right to use any Seller Intellectual Property other
than as set forth in the License Agreements. All inventions, discoveries, Trade
Secrets and works, whether or not patented or patentable or otherwise
protectable under Law, created, prepared, developed or conceived by Business
Employees are the exclusive property of the Seller and were either created,
prepared, developed or conceived by (i) Business Employees within the scope of
their employment or (ii) by independent contractors who have duly assigned their
rights to the Seller pursuant to enforceable written agreements.

  (e)      The Seller owns exclusively all Seller Intellectual Property
purported to be owned by the Seller, and has a valid, enforceable, freely
transferable and sufficient right to use for the purposes the Seller has
previously used, all Seller Intellectual Property licensed by the Seller, free
and clear of all Liens, other than Permitted Liens.

 

27



--------------------------------------------------------------------------------

  (f)      The operation of the Business as currently conducted, the sale or use
of the Seller Products and/or services of the Seller, and the use of the Seller
Intellectual Property in connection therewith has not, does not or will not,
when conducted in substantially the same manner following the Closing, infringe
upon, violate, misappropriate or make unlawful use of any Intellectual Property
or other rights of any other Person or constitute unfair trade practices.
Neither the Seller nor the Parent has received notice of any allegation that the
use of any Seller Intellectual Property or the conduct of the Business as
currently conducted or proposed to be conducted would infringe upon, violate,
misappropriate or make unlawful use of any Intellectual Property or other rights
of any other Person, nor is the Seller or the Parent aware of any basis for such
a claim. To the knowledge of the Seller or the Parent, no Person is
misappropriating, infringing, violating or making unlawful use of any Seller
Intellectual Property. There is no Action pending or, to the knowledge of the
Seller or the Parent, threatened alleging that the conduct of the Business
infringes upon, violates or constitutes the unauthorized use of the Intellectual
Property or other rights of any other Person, nor is the Seller or the Parent
aware of any basis for such a claim. Neither the Seller nor the Parent has
threatened to bring and neither the Seller nor the Parent has brought any Action
regarding the ownership, use, validity or enforceability of any Seller
Intellectual Property.

  (g)      The consummation of the transactions contemplated hereby will not
result in the loss or impairment of the Seller’s ownership or other rights in
and to any of the Seller Intellectual Property or under any of the License
Agreements, require the Seller to grant to any third party any right to any
Seller Intellectual Property or obligate the Seller to pay any royalties or
other amounts to any third party in excess of any obligations to pay amounts to
such third parties pursuant to Contracts existing prior to the Closing, nor will
the consummation of the transactions contemplated hereby require the approval or
consent of any Governmental Authority or other Person in respect of any Seller
Intellectual Property.

  (h)      Section 3.20(h) of the Disclosure Schedule lists all Software
(including Software being developed) which is owned, licensed or otherwise used
(or intended to be used) by the Seller or provided (or intended to be provided)
by the Seller to the Seller’s customers and indicates whether the Software is
subject to an escrow agreement or a license agreement (and, if so, indicates
where the Software is held in escrow and identifies such license agreement), any
software programs or platforms that the Software is based upon, built upon or
otherwise needed to use the Software, the developer of the Software, any
developers that modified the Software and how the Software is used (i.e.,
whether it is used only by the Seller, only by the Seller’s customers or both).
The Seller has not sold or licensed any such Software to a third party. All
Software owned by the Seller, and to the knowledge of the Seller or the Parent,
all Software licensed from third parties by the Seller, is free from any
significant software defect or programming or documentation error, operates and
runs in a reasonable and efficient business manner, conforms to the
specifications thereof, if applicable, and, with respect to the Software owned
by the Seller, the applications can be compiled from their associated source
code without undue burden. The Seller has delivered to Buyer all required
documentation relating to the compilation and linking, use, maintenance and
operation of the Software described herein. The Seller has never used any
Software or other material that is distributed as “free software,” “open source
software,” or under a similar

 

28



--------------------------------------------------------------------------------

licensing or distribution model (including but not limited to the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), BSD licenses, the Artistic License, the Netscape Public License,
the Sun Community Source License (SCSL), the Sun Industry Standards License
(SISL), and the Apache License) in connection with the operation of the
Business.

  (i)      All of the copyrightable materials incorporated in, underlying or
used with the Seller Products have been created by employees of the Seller
within the scope of their employment by the Seller or by independent contractors
of the Seller who have executed agreements expressly assigning all right, title
and interest in such copyrightable materials to the Seller. No portion of such
copyrightable material was jointly developed with any third party.

  (j)      The Seller has taken all reasonable steps in accordance with normal
industry practice to protect the Seller Intellectual Property, including all
rights in confidential information and Trade Secrets included in the Seller
Intellectual Property. Except pursuant to enforceable confidentiality
obligations in favor of the Seller, there has been no disclosure of any the
confidential information or Trade Secrets included in the Seller Intellectual
Property. To the knowledge of the Seller and the Parent, no current or former
employee, consultant, contractor or potential partner or investor of the Seller
is in unauthorized possession of any of the confidential information, Trade
Secrets or Software included in the Seller Intellectual Property.

  (k)      Section 3.20(k) of the Disclosure Schedule describes all databases
and organized or structured collections of data used by the Seller (the
“Databases”). Following the Closing, the Databases will have at least the same
information and functionality as exists prior to the Closing. No Person (other
than the Seller) has any right, title or interest in or to any of the
information contained in any of the Databases and the Seller has not sold,
assigned, leased, transferred, permitted the use of or otherwise disclosed to
any Person any information contained in any of the Databases, including any
Personally Identifiable Information. The Seller has complied and is in
compliance with all applicable privacy Laws, and all information contained in
the Databases has been collected, used and maintained in accordance with all
applicable privacy Laws. The Seller has the right to sell and assign all of its
rights in and to the Databases and all information contained therein, and any
such sale and assignment will not violate any privacy policy applicable to any
Personally Identifiable Information contained therein at the time it was
collected.

3.21    Accounts Receivable; Accounts Payable.

  (a)      All accounts receivable included in the Acquired Assets (i) have
arisen from bona fide transactions in the ordinary course of business consistent
with past practice, (ii) represent valid and enforceable obligations, and
(iii) are owned exclusively by the Seller free and clear of all Liens. No
discount or allowance from any such receivable has been made or agreed to and
none represents billings prior to actual sale of goods or provision of services.
There is no obligor of any such account receivable that has refused or
threatened to refuse to pay its obligations for any reason and, to the knowledge
of the Seller and the Parent, no such obligor has been declared bankrupt by a
court of competent jurisdiction or that is subject to any bankruptcy proceeding.
Attached hereto as Section 3.21(a) of the Disclosure Schedule is a complete and
accurate accounts receivable aging report as of the date hereof.

 

29



--------------------------------------------------------------------------------

  (b)      All accounts payable and accrued expenses of the Seller have arisen
only from bona fide transaction in the ordinary course of business consistent
with past practice. Section 3.21(b) of the Disclosure Schedule is a complete and
accurate accounts payable aging report as of the date hereof, which report
include the name, address, account number and other information and contact
information for each creditor listed therein.

3.22    Absence of Restrictions on Business Activities.  There is no Contract or
Order binding upon the Seller, the Parent or any of the Acquired Assets which
has had or could reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of the Seller or the Parent (relating
to the Business), any acquisition of property (tangible or intangible) by the
Seller or the Parent (relating to the Business), the conduct of the Business by
the Seller or the Parent or otherwise limiting the freedom of the Seller or the
Parent (relating to the Business) to engage in any line of business or to
compete with any Person. Without limiting the generality of the foregoing,
neither the Seller nor the Parent has entered into any agreement under which
either of them is restricted from selling, licensing, manufacturing or otherwise
distributing any of its technology or from providing services to customers or
potential customers or any class of customers, in any geographic area, during
any period of time, or in any segment of the market in connection with the
Business.

3.23    Payments: Foreign Corrupt Practices Act: U.S. Export and Sanctions Laws.

  (a)      Neither the Seller, the Parent nor any director, officer, agent,
employee or other Person associated with or acting on behalf of the Seller or
the Parent has, directly or indirectly (i) paid or delivered or agreed to pay or
deliver any fee, commission or other sum of money or item of property, however
characterized, to any Person, government official or other party that is illegal
or improper under any applicable Law, (ii) used any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (iii) made any unlawful payment or offered anything of value
to any foreign or domestic government official or employee or to any foreign or
domestic political parties or campaigns, (iv) violated or is in violation of any
provision of the United States Foreign Corrupt Practices Act of 1977 (15 United
States Code Section 78dd-1, et seq.), as amended, or any applicable Law of
similar effect, (v) made any unlawful bribe, rebate, payoff, influence payment,
kickback or transfer of value to any other Person or (vi) established or
maintained any fund that has not been recorded in the books and records of the
Seller or the Parent.

  (b)      The Seller and the Parent have complied and is in compliance with
applicable provisions of the United States export and sanctions laws, and
regulations implemented thereunder, including the Arms Export Control Act (22
United States Code Section 2751 et seq.), as amended, the Export Administration
Act (50 United States Code Section 2401 et seq.), as amended, the International
Emergency Economic Powers Act (50 United States Code Section 17091 et seq.), as
amended, and the various sanctions regulations administered by the Office of
Foreign Assets Control of the Department of the Treasury of the United States,
as amended.

3.24    Books and Records.  The books and records of the Seller and the Parent
delivered or made available to Buyer are complete and accurate in all material
respects and reflect the assets, liabilities, prospects, business, financial
condition and results of operations of the Business in all material respects and
have been

 

30



--------------------------------------------------------------------------------

maintained in accordance with prudent business practices. The minute books of
the Seller contain materially accurate and complete records of all meetings held
by, and corporate action taken by, the stockholders, the board of directors and
committees of the board of directors of the Seller, and no meeting of any
stockholders, board of directors or committee has been held where material
matters were approved, voted upon or acted upon for which minutes have not been
prepared and are not contained in such minute books.

3.25    Inventory.  All raw materials, supplies, manufactured and processed
parts, work-in-progress, packaging and finished goods and other items of the
Business (“Inventory”) are and as of the Closing will be of a quality that is
suitable, usable or (in the case of finished goods and products) saleable in the
ordinary course of its business. Neither the Seller nor the Parent is presently,
and at the time of the Closing will not be, in possession of any Inventory that
is not owned by the Seller. The quantity of the Inventory on hand or in transit
is, and at the Closing will be, at levels substantially customary for the
Business.

3.26    Internal Controls.  The Seller maintains a system of internal control
over financial reporting sufficient to provide reasonable assurance (a) that the
Seller maintains records that in reasonable detail accurately and fairly reflect
their respective transactions and dispositions of assets, (b) that transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (c) that
transactions, receipts and expenditures are executed only in accordance with
authorizations of management and the Seller’s Board of Directors and
(d) regarding prevention or timely detection of the unauthorized access,
acquisition, use or disposition of the Seller’s assets. The Seller has disclosed
to Buyer any and all material fraud committed by management or other Business
Employees who have a significant role in the Seller’s internal control over
financial reporting.

3.27    Solvency.

  (a)      Neither the Seller nor the Parent have (i) made a general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by any creditor, (iii) suffered
the appointment of a receiver to take possession of all or any portion of their
assets, (iv) suffered the attachment or judicial seizure of all or any portion
of their assets, (v) admitted in writing their inability to pay their debts as
they come due or (vi) made an offer of settlement, extension or composition to
their creditors generally.

  (b)      The Purchase Price and other terms and provisions of this Agreement
and of the Related Agreements were negotiated at arm’s length and are fair,
reasonable and consistent with existing market conditions. The Seller and the
Parent have undertaken discussions with other potential purchasers of the
Acquired Assets and, based on those discussions and the Seller’s and the
Parent’s own knowledge of market conditions, believe that the terms provided for
in this Agreement and the Related Agreements, including price, represent in
their totality the most favorable terms available to the Seller and the Parent.
The transactions contemplated by this Agreement and the Related Agreements are
not being entered into by the Seller or the Parent with the intention of
hindering, delaying or defrauding any of the Seller’s or the Parent’s current or
future creditors.

 

31



--------------------------------------------------------------------------------

3.28    Relationships with Customers and Suppliers.  Section 3.28 of the
Disclosure Schedule includes a list of the Seller’s top twenty (20) customers
(collectively, the “Customers”) by net revenue for the each of the years ended
December 31, 2007 and December 31, 2008 and for the five-month period ended
May 31, 2009. There are not, and have not been during the two (2) year period
preceding the date hereof, any material disputes with any Customer. During the
past two (2) years, no Customer has cancelled or otherwise terminated any
Contract with the Seller prior to the expiration of such Contract’s term, or has
threatened to cancel or otherwise terminate its relationship with the Seller or
to substantially reduce its sales to or purchases from the Seller of any
products, equipment, goods or services. The Seller has not (i) breached in any
material respect any agreement with or (ii) engaged in any fraudulent conduct
with respect to any customer of the Seller. The Seller does not have any single
source suppliers. There are not, and have not been during the two (2) year
period preceding the date hereof, any material disputes with any material
supplier of the Seller. During the past two (2) years, no material supplier has
cancelled, terminated, or otherwise altered its relationship with the Seller nor
has any current material supplier of the Seller notified the Seller of any
intention to do so or otherwise threatened to cancel, terminate or materially
alter its relationship with the Seller.

3.29    Seller Products.  Section 3.29 of the Disclosure Schedule sets forth all
warranties, express or implied, written or oral, with respect to the Seller
Products. As of the date hereof there are no pending, or to the knowledge of the
Seller or the Parent, threatened Actions with respect to any such warranties,
nor, to the knowledge of the Seller or the Parent, is there any fact or
circumstance which could be a basis for such an Action; there are no statements,
citations or decisions by any Governmental Authority declaring any Seller
Product defective or unsafe, nor, to the knowledge of the Seller or the Parent,
is there any fact or circumstance which could be a basis for such a statement,
citation or decision; no Seller Product fails to meet any standards in any
material respect promulgated by any applicable Governmental Authority; there
have been no recalls ordered by any Governmental Authority with respect to any
Seller Product, nor, to the knowledge of the Seller or the Parent, is there any
fact or circumstance which could be a basis for such a recall; and there are no
pending or, to the Seller’s or the Parent’s knowledge, threatened product
liability Actions against or involving the Seller or any Seller Product, nor, to
the Seller’s or the Parent’s knowledge, is there any fact or circumstance which
could be a basis for such Action, nor have any such Actions been settled or
adjudicated. To the knowledge of the Seller or the Parent, there is no design
defect with respect to any Seller Product. Neither the Seller nor the Parent is
aware of any allegation that a defect in any Seller Product has been the cause
of an injury to a patient. The Seller Products contain adequate warnings,
presented in a reasonably prominent manner, in accordance with applicable Laws,
Orders or requirements of any Governmental Authority and current industry
practice with respect to their contents and use. Section 3.29 of the Disclosure
Schedule sets forth a list of all guaranty, warranty, right of return or
indemnity claims made with respect to any of the Seller Products during the last
three (3) years together with the costs or expenses incurred by the Seller in
satisfying any such claims.

3.30    No Brokers.  Except as set forth in Section 3.30 of the Disclosure
Schedule, neither the Seller or the Parent, nor any of their respective
Representatives, has employed or engaged, either directly or indirectly, or
incurred or will incur any Liability to, any broker, finder, investment banker
or other agent in connection with the transactions contemplated by this
Agreement.

 

32



--------------------------------------------------------------------------------

3.31    FDA Compliance; Compliance with Healthcare Laws.

  (a)      The operations of the Business and, to the knowledge of the Seller
and the Parent, any third party acting on the Business’ behalf, including the
manufacture, import, export, testing, development, processing, packaging,
labeling, storage, marketing, and distribution of all products, are in
compliance in all material respects with all applicable Laws, Approvals and
Orders administered or issued by the FDA or any foreign regulatory agency with a
similar regulatory purpose. There are no pending or, to the knowledge of the
Seller or the Parent, threatened Actions by the FDA or any other similar foreign
regulatory agency against the Seller or the Parent (in connection with the
Business). Neither the Seller nor the Parent has received notice of any pending
or threatened claim related to a violation of any Law within the FDA’s
regulatory jurisdiction (or any similar foreign law, rule regulation or policy)
or has any knowledge or reason to believe that any foreign regulatory agency is
considering such action.

  (b)      Except as set forth on Section 3.31(b) of the Disclosure Schedule,
since January 1, 2007, neither the Seller nor the Parent has received any FDA
Form 483 notice of adverse findings, warning letters, or other correspondence or
notice from the FDA, or other similar regulatory agency alleging or asserting
the Seller’s noncompliance with any applicable Laws enforced by the FDA or such
similar foreign regulatory agency, and neither the Seller nor the Parent has any
knowledge or reason to believe that the FDA or any similar regulatory agency is
considering such action.

  (c)      The manufacture of Seller Products by or on behalf of, the Seller is
being conducted in compliance in all material respects with all Laws including
FDA’s Quality Systems Regulation. In addition, the Seller, and to the knowledge
of the Seller and the Parent, any third-party manufacturer of products on the
Seller’s behalf, are in compliance in all material respects with all applicable
FDA requirements, including registration, listing and premarket notification
requirements set forth in 21 U.S.C. § 360, the investigational device exemption
set forth in 21 U.S.C. § 360j(g) and all other similar laws applicable in any
foreign jurisdiction.

  (d)      Neither the Seller nor the Parent (in connection with the Business)
is subject to any determination by a Governmental Authority excluding,
suspending, debarring or otherwise restricting, or proposing to so restrict the
Seller or the Parent, or any director, officer, employee, contractor, or agent
of the Seller or the Parent from participation in any government health care
program, whether pursuant to 42 U.S.C. § 1320a-7(a) or other applicable law.

  (e)      Neither the Seller nor the Parent (in connection with the Business)
is the subject of any pending or, to the knowledge of the Seller or the Parent,
threatened investigation by the FDA pursuant to its “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56
Fed. Reg. 46191 (September 10, 1991), or any similar investigation by a foreign
regulatory agency. Neither the Seller nor the Parent (in connection with the
Business) has committed any act, made any statement, or failed to make any
statement that would provide a basis for the FDA to act adversely against the
Seller or the Parent under the foregoing Final Policy, and has not committed any
act, made any statement or failed to make any statement that would provide a
basis for a foreign regulatory agency to act adversely against the Seller or the
Parent under a similar policy. Neither the Seller nor the Parent (in connection
with the Business) has employed in any capacity any individual who has been
debarred or excluded pursuant to the FD&C Act or 42 U.S.C.

 

33



--------------------------------------------------------------------------------

§ 1320a-7(a), nor has the Seller or the Parent used, employed, hired or
contracted with any clinical investigator who has been disqualified under 21
C.F.R. § 812.119 or who has engaged in any conduct that would reasonably be
expected to result in disqualification as a clinical investigator under 21
C.F.R. § 812.119. Neither the Seller nor the Parent (in connection with the
Business) has used in connection with clinical investigation conducted by or on
behalf of the Seller or the Parent an institutional review board or institution
that has been disqualified under 21 C.F.R. § 56.121 or that has engaged in
conduct that would reasonably be expected to result in disqualification under 21
C.F.R. § 56.121.

  (f)      Any clinical trials or human and animal studies described in
Section 3.31(e) of the Disclosure Schedule were and, if still pending, are being
conducted (to the Seller’s and the Parent’s knowledge with respect to such
studies conducted by third parties) in all material respects in accordance with
standard medical and scientific research procedures and all applicable rules,
regulations and policies of the FDA, including current Good Clinical Practices
and Good Laboratory Practices, and all applicable state and foreign regulatory
requirements and standards.

  (g)     Section 3.31(f) of the Disclosure Schedule lists all claims,
statements, and other matters (including all correspondence or communications
with Governmental Authorities, intermediaries or carriers) concerning or
relating to any federal or state government funded health care program that
involves, relates to or alleges: (i) any violation of any applicable rule,
regulation, policy or requirement of any such program or any irregularity with
respect to any activity, practice or policy of the Seller or the Parent
(relating to the Business); or (ii) any violation of any applicable rule,
regulation, policy or requirement of any such program or any irregularity with
respect to any claim for payment or reimbursement made by the Seller or the
Parent (in connection with the Business) or any payment or reimbursement paid to
the Seller or the Parent (in connection with the Business). Except as set forth
in Section 3.31(f) of the Disclosure Schedule, there are no such violations or
irregularities nor are there any grounds to anticipate the commencement of any
investigation or inquiry, or the assertion of any claim or demand by any
Government Authority, intermediary or carrier with respect to any of the
activities, practices, policies or claims of the Seller or the Parent (in
connection with the Business), or any payments or reimbursements claimed by the
Seller or the Parent (in connection with the Business). Neither the Seller nor
the Parent (in connection with the Business) are currently subject to any
outstanding audit by any such Government Authority, intermediary or carrier, and
there are no grounds to anticipate any such audit in the foreseeable future

  (h)     The Seller and the Parent have not submitted any claim to any Payment
Program in connection with any referrals that violated any applicable
self-referral Law, including without limitation the Federal Ethics in Patient
Referrals Act, 42 U.S.C. § 1395nn (known as the “Stark Law”), or any applicable
state self-referral Law.

  (i)      The Seller and the Parent have complied in all material respects with
all disclosure requirements of all applicable self-referral Laws, including
without limitation the Stark Law and any applicable state self-referral Law.

  (j)      The Seller and the Parent have not knowingly or willfully solicited,
received, paid or offered to pay any remuneration, directly or indirectly,
overtly or covertly, in cash or kind for the purpose of making or

 

34



--------------------------------------------------------------------------------

receiving any referral which violated any applicable anti-kickback Law,
including without limitation the Federal Health Care Program Anti-Kickback
Statute, 42 U.S.C. § 1320a-7b(b) (known as the “Anti-Kickback Statute”), or any
applicable state anti-kickback Law.

  (k)     The Seller and the Parent have not submitted any claim for payment to
any Payment Program in violation of any Laws relating to false claim or fraud,
including without limitation the Federal False Claim Act, 31 U.S.C. § 3729, or
any applicable state false claim or fraud Law.

  (l)      Neither the Seller or the Parent, nor any of their officers,
directors or employees, acting in their capacities as such, is or has been
involved in any activities which are, or are alleged in writing by an qui tam
relator or regulatory agency to be, prohibited under the federal Medicare and
Medicaid statutes, which are specifically defined as 42 U.S.C. §§ 1320a-7,
1320(a)-7a, 1320a-7b. 1395nn, 18 U.S.C. § 1347, § 287, § 1001 and § 1035, or the
federal CHAMPUS/TRICARE statute, or the regulations promulgated pursuant to such
federal statutes.

3.32    Disclosure.  Neither this Agreement (including the exhibits and
schedules hereto) nor any certificate delivered or to be delivered to Buyer by
or on behalf of the Seller or the Parent pursuant to the terms of this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to the Seller as follows.

4.1      Organization and Good Standing.  Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.

4.2      Authorization; Binding Obligation.  Buyer has all necessary corporate
power and authority to execute and deliver this Agreement and each Related
Agreement to which it is a party and to perform all of its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery by Buyer of this Agreement and each Related
Agreement to which it is a party, the performance of its obligations hereunder
and thereunder, and the consummation by Buyer of the transactions contemplated
hereby and thereby have been duly and validly authorized by all action on the
part of Buyer and no other corporate proceedings on the part of Buyer are
necessary to authorize this Agreement or any Related Agreement to which it is,
or will become, a party or to consummate the transactions so contemplated herein
and therein. This Agreement has been duly and validly executed and delivered by
Buyer, and each Related Agreement to which Buyer is a party, when executed and
delivered by Buyer will be duly and validly executed and delivered by Buyer and
this Agreement constitutes, and each Related Agreement to which Buyer is a party
when executed and delivered by Buyer will constitute, a legal, valid, and
binding obligation of Buyer enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy,

 

35



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium and other Laws of general application
affecting enforcement of creditors’ rights generally and, (ii) as limited by
Laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.

4.3      Consents and Approvals.  The execution and delivery by Buyer of this
Agreement, the Related Agreements to which Buyer is a party or any other
instrument or document required by this Agreement or any Related Agreement to be
executed and delivered by Buyer do not, and the performance of this Agreement,
the Related Agreements to which Buyer is a party and any other instrument or
document required by this Agreement or any Related Agreement to be executed and
delivered by Buyer shall not, require Buyer to obtain any Approval of any Person
or Approval of, observe any waiting period imposed by, or make any filing with
or notification to, any Governmental Authority other than such Approvals
required solely as a result of the status (legal, regulatory or otherwise) of
the Seller or any Affiliate of the Seller, and in each case, except for such
Approvals which, if not obtained, would not reasonably be likely to have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby.

4.4      No Violation.  The execution and delivery by Buyer of this Agreement,
the Related Agreements to which Buyer is a party or any other instrument or
document required by this Agreement or any Related Agreement to be executed and
delivered by Buyer do not, and the performance of this Agreement, the Related
Agreements to which Buyer is a party or any other instrument or document
required by this Agreement or any Related Agreement to be executed and delivered
by Buyer, will not, (a) conflict with or violate the Organizational Documents of
Buyer, (b) conflict with or violate any Law or Order applicable to Buyer or by
which it or any of the Acquired Assets are bound or affected, or (c) result in
any breach or violation of or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, any material Contract to
which Buyer is a party, in any case, except where such conflict or breach would
not reasonably be likely to have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereby.

4.5      Legal Proceedings.  There is no Action pending or, to the knowledge of
Buyer, threatened by or against or affecting Buyer that would (a) give any
Person the right to enjoin or rescind the transactions contemplated by this
Agreement, or (b) otherwise prevent Buyer from (i) executing and delivering this
Agreement or the Related Agreements to which it is a party or (ii) performing
Buyer’s obligations pursuant to, or observing any of the terms and provisions
of, this Agreement or the Related Agreements to which it is a party.

4.6      Financial Ability.  Buyer has sufficient funds available to it to
consummate the transactions contemplated by, and perform its obligations under,
this Agreement and the Related Agreements to which it is a party.

 

36



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

5.1      Conduct of Business Pending Closing.

  (a)      The Seller and Parent covenant and agree that, between the date
hereof and the Closing Date, or the earlier termination of this Agreement,
except as Buyer shall otherwise consent in writing, the Seller and Parent shall,
and the Parent shall cause the Seller to:

    (i)      conduct the Business only in, and shall not take any action except
in, the ordinary course of business and in a manner consistent with past
practice;

    (ii)     preserve intact the Acquired Assets in the ordinary course of
business and in a manner consistent with past practice;

    (iii)    use commercially reasonable efforts to keep available the services
of the current Business Employees;

    (iv)    use commercially reasonable efforts to maintain in effect the
Assigned Contracts (subject to the expiration of any Assigned Contract pursuant
to its terms);

    (v)     maintain in effect the Business Licenses (if any) in accordance with
the terms thereof and renew any Business License that would otherwise expire
pursuant to the terms thereof between the date of this Agreement and the
Closing; and

    (vi)    use commercially reasonable efforts to preserve the present
relationships of the Seller with suppliers, customers, vendors, licensees and
other Persons with which the Seller or the Parent has business relations in
connection with the Business.

  (b)      The Seller and the Parent (with respect to Sections 5.1(b)(i), (ii),
(iv), (x), (xvi) and (xvii) only) covenant and agree that, between the date
hereof and the Closing Date, or the earlier termination of this Agreement,
except as Buyer shall otherwise consent in writing, the Seller and Parent (with
respect to Sections 5.1(b)(i), (ii), (iv), (x), (xvi) and (xvii) only) shall
not, nor shall the Parent permit the Seller to:

    (i)      sell, transfer, lease, license, sublicense, dispose of, encumber or
otherwise dispose of any Acquired Asset, other than the sale of inventory in the
ordinary course of business;

    (ii)     hire any employee, consultant or independent contractor in
connection with the Business or terminate any Business Employee; change the
compensation (including bonus or commission payments) payable or to become
payable to any Business Employee, or grant any severance or termination pay to,
or enter into or amend any Contract with, any Business Employee, or establish,
adopt, enter into or amend any collective bargaining, bonus, profit sharing,
thrift, compensation, stock or other equity option, restricted stock or other
restricted security, pension, retirement, deferred compensation, employment,
termination, severance or other plan, agreement, trust, fund, policy or
arrangement for the benefit of any current or former Business Employee;

 

37



--------------------------------------------------------------------------------

    (iii)    change any accounting policies or procedures (including procedures
with respect to reserves, revenue recognition, payments of accounts payable and
collection of accounts receivable), or any financial reporting, unless required
by GAAP;

    (iv)    create, incur or assume any Lien on any of the Acquired Assets;

    (v)     sell, transfer, lease, license, sublicense, mortgage, pledge,
dispose of, encumber, grant or otherwise dispose of any Seller Intellectual
Property, or amend or modify in any material way any existing agreements with
respect to any Seller Intellectual Property;

    (vi)    incur any Indebtedness or issue any debt securities or assume,
guarantee or endorse or otherwise as an accommodation become responsible for,
the obligations of any Person, or make any loans, advances or enter into any
financial commitments; make or authorize any capital expenditures which are, in
the aggregate, in excess of $20,000; or acquire any asset or property, other
than (i) acquisitions of any assets in the ordinary course of business
consistent with past practice that are not, in the aggregate, in excess of
$20,000 or (ii) purchases of inventory for resale (whether for cash or pursuant
to an exchange) in the ordinary course of business and consistent with past
practice;

    (vii)   enter into any Contract, other than Contracts involving payments of
less than $10,000 which are entered into in the ordinary course of business;
modify, amend or transfer in any material respect or terminate any Assigned
Contract or waive, release or assign any material rights or claims thereto or
thereunder or enter into or extend any real property lease;

    (viii)  make, revoke or change any Tax election, change any method of Tax
accounting, settle or compromise any domestic or foreign income Tax Liability,
amend or file any amended Tax Return, agree to an extension of a statute of
limitations or enter into any closing or other agreement or ruling relating to
any Tax; settle any audit; or take any other action with regard to any dispute
or discussion with a Governmental Authority relating to a material Tax Liability
or potential Liability;

    (ix)    pay, discharge, satisfy, settle or commence any Action or waive,
assign or release any material rights or claims relating to any of the Acquired
Assets or the Business;

    (x)     fail to maintain in full force and effect all insurance and
self-insurance, as the case may be, currently in effect with respect to the
Acquired Assets or the Business;

    (xi)    amend or otherwise change any Organizational Document of the Seller
or alter through merger, liquidation, reorganization, restructuring or in any
other fashion its corporate structure or ownership;

 

38



--------------------------------------------------------------------------------

    (xii)   adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization;

    (xiii)  issue, sell or otherwise dispose of any of the capital stock or
other equity interests of the Seller;

    (xiv)  form any Subsidiary or make any acquisition or effect any disposition
of any Person or any division, business or business unit of any Person or any
equity security of or equity interest in any Person;

    (xv)  revalue any of the Acquired Assets, including writing off notes or
accounts receivable or revaluing inventory, except as required by GAAP;

    (xvi)  take any action or fail to take any action that would result in any
of the representations and warranties set forth in ARTICLE III becoming false or
inaccurate, that would, individually or in the aggregate, have a Business
Material Adverse Effect, or that would materially impair the ability of the
Seller or the Parent, to consummate the transactions contemplated hereby in
accordance with the terms hereof or materially delay such consummation; or

    (xvii) authorize or commit to do any of the foregoing, or agree or enter
into any Contract to do any of the foregoing.

5.2      Cooperation; Approvals, Filings and Consents.

  (a)      Upon the terms and subject to the conditions set forth in this
Agreement, each party hereto shall use commercially reasonable efforts to take,
or cause to be taken, all actions, and do, or cause to be done, and to assist
and cooperate with the other party or parties in doing, all things necessary,
proper or advisable to consummate the transactions contemplated hereby and to
satisfy or cause to be satisfied all of the conditions precedent that are set
forth in ARTICLE VI, as applicable to each of them.

  (b)      The Seller, the Parent and Buyer shall as promptly as practicable,
use commercially reasonable efforts to obtain all necessary Approvals from
Governmental Authorities and make all other necessary registrations and filings
under applicable Law required to be obtained or made by each of them in
connection with the authorization, execution and delivery of this Agreement and
the Related Agreements and the consummation of the transactions contemplated
hereby and thereby, if any.

  (c)      The Seller and the Parent shall use their respective best efforts to
obtain as promptly as practicable all other consents from third parties that, in
the reasonable discretion of Buyer, are necessary or desirable for the
consummation of the transactions contemplated by this Agreement (“Third Party
Consents”), including those Third Party Consents set forth on Schedule 5.2(c)
attached hereto.

 

39



--------------------------------------------------------------------------------

5.3      Access to Information; Updated Financial Information.

  (a)      Prior to the Closing Date and upon reasonable notice, the Seller and
the Parent shall afford to the Representatives of Buyer reasonable access during
normal working hours to all of their respective properties, books, Contracts and
records relating to the Acquired Assets or the Business (other than personnel
information protected by applicable privacy Laws), and the Seller and the Parent
shall furnish promptly to Buyer all information concerning their respective
properties, books, Contracts, records and personnel which relate to the Acquired
Assets or the Business, as Buyer may reasonably request. The Seller and the
Parent shall make available to the Representatives of Buyer upon the reasonable
request of Buyer and during normal working hours all officers, employees,
accountants, counsel and other Representatives of the Seller and the Parent or
their respective Affiliates, in each case, as such party may reasonably request.
The Seller and the Parent shall use their respective reasonable commercial
efforts to make available to the Representatives of Buyer, upon the reasonable
request of Buyer, such customers or suppliers of the Business or other Persons
with whom the Seller or the Parent or any of their respective Affiliates
maintains a similar business or commercial relationship with respect to the
Acquired Assets or the Business. Neither the Parent or the Seller, nor any of
their respective Representatives, shall communicate with any customers,
suppliers or employees of Buyer or its Affiliates or any other Person with whom
Buyer or any of its Affiliates maintains a similar business or commercial
relationship with respect to the transactions contemplated by this Agreement or
with respect to the business or operations of Buyer or its Affiliates without
the prior written consent of Buyer.

  (b)      Without limiting the generality of Section 5.3(a), prior to the
Closing Date, the Seller shall deliver to Buyer within fifteen (15) days after
the last day of each calendar month, an unaudited balance sheet for the Seller
as of the end of such month and the related statements of income and cash flow
for the Seller for such monthly period, prepared by the Seller and certified by
the Seller’s Chief Financial Officer (the “Pre-Closing Financial Statements”).
The Pre-Closing Financial Statements shall be prepared in accordance with the
books and records of the Seller and fairly and accurately present the financial
condition of the Seller as of the dates indicated and the results of operations
of the Seller for the respective periods indicated, and shall be prepared in
accordance with GAAP, except for the absence of complete footnote disclosure as
required by GAAP, and subject to changes resulting from normal year-end audit
adjustments.

5.4      Notice of Certain Events.

  (a)      During the period from the date hereof until the Closing or the
earlier termination of this Agreement, the Seller and the Parent shall promptly
notify Buyer in writing of: (i) any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement and that caused or
constitutes an inaccuracy in or breach of any representation or warranty made by
the Seller or the Parent in this Agreement which the Seller or the Parent
becomes aware after the date of this Agreement; (ii) any event, condition, fact
or circumstance that occurs, arises or exists after the date of this Agreement
and that causes or constitutes an inaccuracy in or breach of any representation
or warranty made by the Seller or the Parent in this Agreement which the Seller
or the Parent becomes aware after the date of this Agreement if (A) such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance or
(B) such event, condition, fact or circumstance had occurred, arisen or existed
on or prior to the date of this Agreement; and (iii) any material breach of any
covenant or obligation of the Seller or the

 

40



--------------------------------------------------------------------------------

Parent. If any event, condition, fact or circumstance that is required to be
disclosed pursuant to this Section 5.4 requires any change in the Disclosure
Schedule, the Seller and the Parent shall promptly deliver to Buyer an update to
the Disclosure Schedule specifying such change; provided that, no such update
shall be deemed to supplement or amend the Disclosure Schedule for the purpose
of determining the accuracy of any of the representations and warranties made by
the Seller or the Parent in this Agreement, including for purposes of ARTICLE VI
or ARTICLE VII hereof.

  (b)      Without limiting the provisions of Section 5.4(a), prior to the
Closing Date or the earlier termination of this Agreement, the Seller and the
Parent shall give prompt written notice to Buyer of (i) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the consummation of the transactions contemplated
by this Agreement, (ii) any notice or other communication from any Governmental
Authority in connection with any Approval regarding the transactions
contemplated by this Agreement, (iii) any Action commenced or threatened
relating to or involving or otherwise affecting any Acquired Assets or the
Business or the transactions contemplated by this Agreement, (iv) the occurrence
of a breach or default or event that, with notice or lapse of time or both,
would constitute a breach or default under any Assigned Contract, (v) any notice
or other communication from any Person pursuant to any Assigned Contract and
(vi) any change, event or circumstance which would reasonably be expected to
materially delay or impede the ability of the Seller or the Parent to consummate
the transactions contemplated by this Agreement or to fulfill its obligations
set forth herein or that has, individually or in the aggregate, a Business
Material Adverse Effect.

  (c)      Prior to the Closing Date or the earlier termination of this
Agreement, Buyer shall give prompt written notice to the Seller or the Parent of
(i) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the consummation of the
transactions contemplated by this Agreement, (ii) any notice or other
communication from any Governmental Authority in connection with the transaction
contemplated by this Agreement, or (iii) any change, event or circumstance which
would reasonably be expected to materially delay or impede the ability of Buyer
to consummate the transactions contemplated by this Agreement or to fulfill its
obligations set forth herein.

5.5      Public Announcements.  Neither the Seller or the Parent, nor any of
their respective Representatives, shall issue or permit to be issued any public
announcement or statement or press release announcing the execution of this
Agreement or the transactions contemplated hereby, or the Closing hereunder,
otherwise make any public statements regarding the transactions contemplated
hereby or otherwise publicly disclose any of the contents of this Agreement
(“Public Announcement”), without the prior written consent of Buyer, except as
the Seller or the Parent may determine in good faith that a Public Announcement
is required by applicable Law, provided that (i) under no circumstances shall
the Seller or the Parent or any of their respective Representatives issue or
permit to be issued any Public Announcement prior to 12:00 a.m. San Diego time
on Wednesday, July 15, 2009, and (ii) in such instance the Seller or the Parent
shall provide Buyer an opportunity to review and provide comments regarding any
such proposed Public Announcement. Buyer may in its sole discretion issue any
Public Announcement pertaining to this Agreement or any transaction contemplated
hereby without the consent of the Seller; provided, however, that, subject to
any public disclosure and other legal obligations of Buyer and regulatory
obligations to which Buyer may be subject and without

 

41



--------------------------------------------------------------------------------

limiting the rights of Buyer pursuant to this Section 5.5, Buyer shall use
commercially reasonable efforts to provide the Seller and the Parent an
opportunity to review and discuss with Buyer any press release proposed to be
issued by Buyer announcing the consummation of the transactions contemplated
hereby prior to issuing any such press release.

5.6      No Solicitation of Other Proposals.

  (a)      From the date hereof until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, neither the Seller
or the Parent, nor any of their respective Affiliates or any of their respective
Representatives (collectively, the “Seller Representatives”), shall directly or
indirectly, (i) solicit, facilitate, initiate, entertain, or take any action to
solicit, facilitate, initiate, or entertain, any inquiries or communications or
the making of any proposal or offer that constitutes or may constitute an
Acquisition Proposal or (ii) participate or engage in any discussions or
negotiations with, or provide any information to or take any other action with
the intent to facilitate the efforts of, any Person concerning any possible
Acquisition Proposal. For purposes of this Agreement, the term “Acquisition
Proposal” shall mean any inquiry, proposal or offer from any Person (other than
Buyer and its Affiliates and their respective Representatives) relating to the
acquisition of the Seller or the Parent, or any acquisition or license of any
material portion of the assets of the Seller or the Parent, or any purchase of
any equity securities or interests (or instruments convertible into equity
securities or interests) of the Seller or the Parent, or any other transaction,
the consummation of which would reasonably be expected to impede, interfere
with, prevent or materially delay the consummation of the transactions
contemplated hereby. The Seller and the Parent shall immediately cease and cause
to be terminated and shall cause all Seller Representatives to immediately
terminate and cause to be terminated all existing discussions or negotiations
with any Persons conducted heretofore with respect to, or that would reasonably
be expected to lead to, an Acquisition Proposal; provided, however, that the
Seller or the Parent may inform any such Person that Seller and Parent are bound
to exclusivity during the foregoing period. Without limiting the foregoing, it
is agreed that any violation of the restrictions set forth above by any
Affiliate of the Seller or the Parent or any Seller Representative, whether or
not such Person is purporting to act on behalf of the Seller, shall be deemed to
be a breach of this Section 5.6 by the Seller and the Parent.

  (b)      Neither the Board of Directors of the Seller or the Parent, nor any
committee thereof shall (i) approve or recommend, or propose to approve or
recommend, any Acquisition Proposal other than the transactions contemplated by
this Agreement, (ii) approve, enter or permit or cause the Seller to enter, into
any letter of intent, agreement in principle, acquisition agreement or other
similar agreement related to any Acquisition Proposal, or (iii) resolve or
announce its intention to do any of the foregoing.

  (c)      In addition to the other obligations of the Seller set forth in this
Section 5.6, the Seller and the Parent shall promptly (but in no case later than
24-hours after receipt) advise Buyer orally and in writing of any Acquisition
Proposal, any request for information with respect to any Acquisition Proposal,
or any inquiry with respect to an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.

 

42



--------------------------------------------------------------------------------

5.7      Employment Matters.

  (a)      Buyer may, but is under no obligation to, offer employment to those
Business Employees listed on Schedule 5.7 attached hereto, on such terms and
conditions as are determined by Buyer in its sole discretion. Each such Business
Employee who accepts such offer of employment, as well as each of the Designated
Employees, shall be referred to herein as a “Transferred Employee” and
collectively as the “Transferred Employees.” Effective as of the Closing Date,
each Transferred Employee’s employment with the Seller, the Parent and any of
their respective Affiliates (whether directly or through a third-party
employment agency) shall terminate. The Seller and the Parent consent to the
hiring of the Transferred Employees by Buyer or any of its Affiliates and waive
in perpetuity any of their respective claims or rights under any
non-competition, confidentiality, non-solicitation, employment, assignment of
inventions or similar Contract to which any Transferred Employee is a party
(other than such rights that are assigned to Buyer pursuant to this Agreement).
All Transferred Employees shall be employees at-will of Buyer, subject to
Buyer’s employment policies, and nothing herein shall obligate Buyer to employ
any Transferred Employee for any specific time period. Nothing herein shall be
construed to grant any employee any rights as a third party beneficiary.

  (b)      With respect to each Transferred Employee, to the extent permitted by
Law and the applicable employee benefit plans of Buyer, Buyer shall take into
account the period of continuous employment with the Seller or the Parent (or
any of their respective predecessors-in-interest) solely (i) for the purpose of
applying the waiting period requirements (or any similar provisions) under any
group health, accident or life insurance plan maintained or sponsored by or
contributed to by Buyer which the Transferred Employees may be covered under as
of the Closing Date, (ii) for purposes of applying the eligibility requirements
(but not for purposes of determining the extent of vesting or benefit accrual)
under Buyer’s 401(k) savings, health and welfare and disability benefit plans
and (iii) for purposes of determining vacation entitlement in accordance with
the express terms of Buyer’s vacation policies as same may exist from time to
time.

  (c)      As promptly as practicable, but in no event later than such date as
is required by Law, the Seller and the Parent, jointly and severally, shall
(i) pay or cause to be paid to each Transferred Employee all wages and other
compensation earned through the Closing Date, (ii) reimburse each Transferred
Employee for all reimbursable expenses incurred by him or her through the
Closing Date, (iii) make or cause to be made all required contributions to any
Employee Benefit Plans with respect to each Transferred Employee and (iv) make
or cause to be made all other payments as may be owed to any Transferred
Employee other than as set forth below. Notwithstanding the foregoing, Buyer
shall assume the liability for all accrued but unpaid vacation pay and sick pay
for the Transferred Employees to the extent such accrued vacation pay and sick
pay are reflected in the calculation of the Final Working Capital.

  (d)      Buyer shall not have any Liability with respect to any current or
former Business Employee of the Seller, the Parent or any of their respective
Affiliates, including any Transferred Employee, arising from such Business
Employee’s employment or engagement with the Seller, the Parent or any of their
respective Affiliates or the termination of such Business Employee’s employment
or engagement with the Seller or the Parent. Without limiting the generality of
the foregoing, from and after the Closing Date, the Seller and the Parent shall
retain Liability and remain responsible for any and all Liabilities in respect
of the Business

 

43



--------------------------------------------------------------------------------

Employees and their beneficiaries and dependents, relating to or arising in
connection with or as a result of (i) the employment or engagement or the
termination of employment or engagement of any such Business Employee by the
Seller and/or the Parent (including in connection with the consummation of the
transactions contemplated by this Agreement), (ii) the participation in or
accrual of benefits or compensation under, or the failure to participate in or
to accrue compensation or benefits under, or the operation and administration
of, any Employee Benefit Plan or other employee or retiree benefit or
compensation plan, program, practice, policy, agreement or arrangement of the
Seller, the Parent or any ERISA Affiliate and (iii) accrued but unpaid salaries,
wages, bonuses, commissions, incentive compensation, vacation or sick pay
(except as set forth above) or other compensation or payroll items (including
deferred compensation) relating to such individual’s employment by or engagement
with the Seller, the Parent or an Affiliate thereof. Further, the Seller and the
Parent shall remain responsible for the payment of any and all retention, change
in control, severance or other similar compensation or benefits which are or may
become payable in connection with the consummation of the transactions
contemplated by this Agreement.

  (e)      The Seller and the Parent shall be responsible for timely compliance
with all federal, state and local Laws with respect to the effect to any of its
employees of the transactions contemplated by this Agreement or by any Related
Agreement including, without limitation, WARN. The Seller agrees that it will
not take any action which causes the notice provisions of WARN or any state or
local analog to WARN to be applicable to the transactions contemplated by this
Agreement or by any Related Agreement. The Seller, the Parent and their
respective ERISA Affiliates shall, to the extent required by Law, provide COBRA
Coverage to all “M&A qualified beneficiaries” associated with the transactions
contemplated by this Agreement in accordance with Treasury Regulation §
54.4980B-9 and any Business Employees who have a “qualifying event” under
Section 4980B of the Code prior to the Closing Date or in connection with the
transactions contemplated by this Agreement.

  (f)      It is expressly agreed that the provisions of this Section 5.7 are
not intended to be for the benefit of, or otherwise enforceable by, any third
party, including any Business Employee.

5.8      Use of Names.  From and after the Closing, neither the Seller nor the
Parent shall use or permit to be used any names or other Trademarks included in
the Acquired Assets or any derivations thereof. Without limiting the foregoing,
promptly following the Closing, the Seller shall change its corporate name to
eliminate therefrom any name acquired by Buyer hereunder.

5.9      Control of Business.  Nothing contained in this Agreement shall give
Buyer, directly or indirectly, the right to control or direct the operations of
the Business prior to the Closing. Prior to the Closing, the Seller shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision over the operations of the Business.

5.10    Accounts Receivable/Collections.  Following the Closing, the Seller
shall permit Buyer to collect, in the name of the Seller, all accounts
receivable included in the Acquired Assets and to endorse with the name of the
Seller for deposit in Buyer’s account any checks or drafts received in payment
thereof. The Seller and Parent shall promptly deliver to Buyer any cash, checks
or other property that the Seller or Parent may receive after the Closing in
respect of any accounts receivable or other assets constituting part of the
Acquired Assets.

 

44



--------------------------------------------------------------------------------

5.11    Transition Matters.  The Seller and the Parent shall take all action
reasonably requested by Buyer, at no additional cost to Buyer, to effectively
transition the Acquired Assets and the Assumed Liabilities from the Seller to
Buyer. Without limiting the generality of the foregoing, the Seller and the
Parent shall forward all telephone calls, correspondence, e-mails, inquiries and
other information relating to the Business to Buyer in a timely manner. The
Seller and the Parent shall fully cooperate with Buyer in developing and
executing a detailed transition plan for the transition of the Business, the
Acquired Assets and the Assumed Liabilities.

5.12    Mutual Cooperation.  From and after the Closing Date, the Seller and the
Parent, on the one hand, and Buyer, on the other hand, shall use their
respective reasonable efforts to provide to the other party (the “requesting
party”) such books, records and information and make available to the requesting
party such personnel (such party providing such books, records or information or
making available such personnel to the requesting party, the “providing party”),
in each case as may be reasonably requested in writing by the requesting party,
for the purpose of reasonably assisting the requesting party in responding to
Governmental Authority or professional inquiries, making required Governmental
Authority filings (including Tax filings) or defending or prosecuting any Action
relating to or arising out of the conduct of the Business prior to or after the
Closing Date, involving any Person; provided that subject to the provisions of
ARTICLE VII hereof, the requesting party shall promptly reimburse the providing
party for any reasonable out-of-pocket expenses incurred by the providing party
in connection with the provision of any such assistance (including reasonable
legal fees and disbursements), but the requesting party shall not be required to
reimburse the providing party for such party’s time spent in such cooperation or
the salaries or costs of fringe benefits or other similar expenses paid by the
providing party to its Affiliates or related Persons or their respective
Representatives while such Persons are providing any such assistance.

5.13    Access to Certain Books and Records.  For a period of ninety (90) days
following the end of each of the calendar years ending December 31, 2009 and
December 31, 2010, the Buyer shall provide the Seller and the Parent reasonable
access upon reasonable advance notice to the Buyer’s sales records relating to
the sale of the Seller’s Celsius Control System, RapidBlue System and Accutrol
catheter during each such calendar year for the sole purpose of permitting the
Seller and the Parent to calculate the amount of such sales during each such
calendar year in connection with the determination by the Seller and the Parent
of their obligation to make an earnout payment under that certain Asset Purchase
Agreement dated as of March 8, 2006 among the Seller, the Parent and Innercool
Therapies, Inc., a California corporation (the “2006 Asset Purchase Agreement”).
Such sales records will be made available to the Seller and the Parent as an
accommodation to the Seller and the Parent without any representation and
warranty whatsoever, including any representation or warranty as to the
completeness or accuracy of the information set forth therein, and neither the
Buyer nor any of its Affiliates shall have any Liability to any Person
whatsoever with respect to any matters relating to the 2006 Asset Purchase
Agreement, including the earnout provision thereunder. The Seller and the Parent
agree that the records made available hereunder shall be used solely for the
purposes described herein and the Seller and the Parent shall maintain in
confidence and not disclose the any Person (other than is necessary for the
Seller and the Parent to comply with their obligations under the 2006 Asset
Purchase Agreement) any information reviewed or received by the Seller or the
Parent hereunder.

 

45



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT TO CLOSING

6.1      Conditions to Obligation of Each Party.  The respective obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction at or prior to the Closing of the following
conditions:

  (a)      Governmental Approvals.  All necessary Approvals from Governmental
Authorities, if any, shall have been obtained or made and any applicable waiting
periods shall have expired.

  (b)      No Injunctions or Restraints; Illegality.  No temporary restraining
order, preliminary or permanent injunction or other Order (whether temporary,
preliminary or permanent) issued by any Court of competent jurisdiction or other
legal restraint or prohibition shall be in effect which prevents the
consummation of the transactions contemplated hereby, nor shall any Action
brought by any Governmental Authority seeking any of the foregoing be pending,
and there shall not be any action taken, or any Law or Order enacted, entered,
enforced or deemed applicable to the transactions contemplated hereby, which
makes the consummation of such transactions, as contemplated herein illegal.

6.2      Additional Conditions to Obligations of Buyer.  The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction at or prior to the Closing of the following
additional conditions, unless waived in writing by Buyer:

  (a)      Representations and Warranties.  Each of the representations and
warranties set forth in ARTICLE III that is qualified by “materiality,”
“Business Material Adverse Effect” or a similar qualifier shall be true and
correct in all respects, and each of such representations and warranties that is
not so qualified shall be true and correct in all material respects, in each
case, as of the date of this Agreement and as of the Closing Date as though made
on and as of the Closing Date (except for representations and warranties made as
of a specified date, the accuracy of which will be determined only as of the
specified date).

  (b)      Agreements and Covenants.  Each of the Seller and the Parent shall
have performed or complied in all material respects with each obligation,
agreement and covenant to be performed or complied with by it under this
Agreement on or prior to the Closing Date.

  (c)      No Business Material Adverse Change.  From and including the date
hereof, there shall not have been a Business Material Adverse Change.

  (d)      Officer’s Certificate.  Each of the Seller and the Parent shall have
delivered to Buyer a certificate of its President or Chief Executive Officer,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Buyer, certifying that the conditions set forth in Sections 6.2(a) through
6.2(c) have been satisfied.

 

46



--------------------------------------------------------------------------------

  (e)      Good Standing Certificates.  The Seller and the Parent shall have
delivered to Buyer certificates of corporate good standing with respect to the
Seller and the Parent from the Secretary of the State of the state of
incorporation or organization of the Seller and the Parent and any jurisdiction
where the Seller is qualified to do business in connection with the operation of
the Business, and the Seller shall deliver to Buyer a certificate of tax good
standing with respect to the Seller from the Secretary of State of the state of
incorporation or organization of the Seller and any jurisdiction where the
Seller is qualified to do business in connection with the operation of the
Business, which certificates shall be dated within five (5) days of the Closing
Date.

  (f)       Evidence of Corporate Authority.  Each of the Seller and the Parent
shall have delivered to Buyer a certificate of its Secretary, dated as of the
Closing Date, in form and substance reasonably satisfactory to Buyer, certifying
as to and attaching (if applicable): (i) complete and accurate copies of its
Organizational Documents, (ii) the incumbency of its officers executing this
Agreement and the Related Agreements to which it is a party on its behalf and
(iii) complete and accurate copies of resolutions of its Board of Directors (and
with respect to the Seller, its sole stockholder) authorizing and approving the
execution, delivery and performance of this Agreement and the Related Agreements
and the transactions contemplated hereby and thereby, and the acts of its
officers in carrying out the terms and provisions hereof and thereof.

  (g)      Consents and Approvals.  All Third Party Consents, and all other
Approvals from any Persons, including the consent of holders of Indebtedness of
the Seller or the Parent, or Governmental Authorities that, in the reasonable
discretion of Buyer, are necessary or desirable for the consummation of the
transactions contemplated hereby on the terms, and conferring upon Buyer all of
the rights and benefits, as contemplated herein, shall have been received in
form and substance satisfactory to Buyer.

  (h)      Legal Opinion.  The Seller and the Parent shall have caused to be
delivered to Buyer a legal opinion rendered to Buyer by Delaware counsel
reasonably acceptable to Buyer in substance and form reasonably acceptable to
Buyer, to the effect that the approval of the stockholders of the Parent is not
required to authorize the Seller and the Parent to enter into this Agreement and
to consummate the transactions contemplated hereby.

  (i)       FIRPTA Certificate.  The Seller shall have delivered to Buyer a
certificate of non-foreign status that complies with Treasury Regulation
Section 1.1445-2(b).

  (j)       Related Agreements.  The Seller and the Parent shall have executed
and delivered to Buyer each of the Related Agreements to which it is a party and
the actions required to be taken under the Related Agreements by either the
Seller or the Parent at or prior to the Closing shall have been taken.

  (k)      Non-Competition Agreements.  As of the Closing, each Post-Closing
Non-Competition Agreement delivered by the Parent, the Seller and Messrs.
Christopher Reinhard and Tyler Dylan on the date hereof shall be in full force
and effect and each such Person shall have performed or complied with each
obligation, agreement and covenant to be performed or complied with by such
Person thereunder on or prior to the Closing Date.

 

47



--------------------------------------------------------------------------------

  (l)      Employment Agreements.  As of the Closing, each Post-Closing
Employment Agreement delivered by the Designated Employees on the date hereof
shall be in full force and effect and each Designated Employee shall have
performed or complied with each obligation, agreement and covenant to be
performed or complied with by such Designated Employee thereunder on or prior to
the Closing Date.

  (m)    Inter-Company Loans.  All Indebtedness and other amounts due by the
Seller to Parent or any other Affiliate of the Seller shall have been paid in
full and discharged.

  (n)     Liens.  All Liens on any of the Acquired Assets shall have been fully
released and discharged pursuant to such documents in form and substance
reasonably satisfactory to Buyer, and the Seller and the Parent shall have made
all necessary filings and taken all other action necessary to effect such
releases and discharges including filing all necessary UCC termination
statements in all applicable jurisdictions.

  (o)     Product Liability Insurance.  The Seller shall have obtained an
endorsement to its product liability insurance policy in form and substance
satisfactory to Buyer providing for coverage under such policy for a period of
three (3) years following the Closing Date with respect to any claims relating
to any period prior to the Closing that are asserted following the Closing.

  (p)     Other Documents.  The Seller and the Parent shall have delivered to
Buyer such other instruments, certificates, documents or materials as may be
reasonably requested by Buyer in connection with the consummation of the
transactions contemplated hereby.

6.3      Additional Conditions to Obligations of the Seller and the Parent.  The
obligations of the Seller and the Parent to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of the following additional conditions, unless waived in writing
by the Seller or the Parent:

  (a)     Representations and Warranties.  Each of the representations and
warranties set forth in ARTICLE IV that is qualified by “materiality” or a
similar qualifier shall be true and correct in all respects, and each of such
representations and warranties that is not so qualified shall be true and
correct in all material respects, in each case, on the date of this Agreement
and on and as of the Closing Date as though made on and as of the Closing Date
(except for representations and warranties made as of a specified date, the
accuracy of which will be determined only as of the specified date).

  (b)     Agreements and Covenants.  Buyer shall have performed or complied in
all material respects with each obligation, agreement and covenant to be
performed or complied with by it under this Agreement on or prior to the Closing
Date.

  (c)     Related Agreements.  Buyer shall have executed and delivered to the
Seller each of the Related Agreements to which it is a party and the actions
required to be taken thereunder by Buyer at or prior to the Closing thereunder
shall have been taken.

 

48



--------------------------------------------------------------------------------

  (d)       Officer’s Certificate.  Buyer shall have delivered to the Seller a
certificate of an officer of Buyer, dated as of the Closing Date, certifying
that the conditions set forth in Sections 6.3(a) and 6.3(b) have been satisfied.

  (e)       Evidence of Corporate Authority.  Buyer shall have delivered to the
Seller a certificate of the Secretary of Buyer, dated as of the Closing Date,
certifying as to and attaching (if applicable): (i) complete and accurate copies
of the Organizational Documents of Buyer, (ii) the incumbency of the officers
executing this Agreement and the Related Agreements to which Buyer is a party on
behalf of Buyer and (iii) complete and accurate copies of resolutions of the
Board of Directors of Buyer authorizing and approving the execution, delivery
and performance of this Agreement and the transactions contemplated hereby, and
the acts of the officers of Buyer in carrying out the terms and provisions
hereof.

  (f)       Purchase Price; Escrow Deposit.  Buyer shall have made the payments
required to be made by Buyer at Closing pursuant to Section 2.1.

ARTICLE VII

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;

INDEMNIFICATION

7.1      Survival of Representations, Warranties and Covenants.  Subject to the
provisions of this ARTICLE VII, each of the representations and warranties
contained in this Agreement or in any other agreement, exhibit, schedule,
certificate, instrument or other writing delivered by or on behalf of Buyer, the
Seller or the Parent pursuant to this Agreement shall survive the Closing for a
period of eighteen (18) months after the Closing Date; provided, however, that
the Excepted Representations shall survive the Closing until sixty (60) days
following the expiration of the applicable statute of limitations (including any
extension thereof). For convenience of reference, the date upon which any
representation or warranty shall terminate is referred to herein as the
“Survival Date.” Unless otherwise expressly set forth in this Agreement, the
covenants and agreements set forth in this Agreement shall survive the Closing
and remain in effect indefinitely.

7.2      Indemnification.  From and after the Closing, the Seller and the
Parent, jointly and severally, shall indemnify, defend and hold harmless Buyer,
each of its Subsidiaries and Affiliates, their respective successors and
assigns, and the respective Representatives of each of the foregoing (the “Buyer
Indemnified Persons”) from and against any and all Losses of every kind, nature
or description asserted against, or sustained, incurred or accrued directly or
indirectly by, such Buyer Indemnified Person which arise out of or result from
or as a consequence of any of the following:

  (a)      the breach or inaccuracy of any representation or warranty of the
Seller or the Parent contained in this Agreement or in any Related Agreement or
certificate delivered by the Seller or the Parent pursuant to this Agreement,
provided that for purposes hereof, such representations and warranties shall be
interpreted without giving effect to any limitations or qualifications as to
“materiality” (including the word “material”), “Business Material Adverse
Effect” or any similar limitations or qualifications;

 

49



--------------------------------------------------------------------------------

  (b)      the breach of or non-compliance with any agreement or covenant of the
Seller or the Parent contained in this Agreement or in any Related Agreement;

  (c)      any of the Excluded Liabilities, including the failure of the Seller,
the Parent or other Person to honor, pay, discharge or perform any Excluded
Liability;

  (d)      any bulk sales or similar statute applicable to the transaction
contemplated by this Agreement or the failure of any Person to comply with the
provisions thereof;

  (e)      any Taxes of any kind relating to or arising in connection with the
transfer of the Acquired Assets to Buyer; or

  (f)      any of the matters set forth on Schedule 7.2(f) attached hereto.

7.3      Limitations on Indemnification.  Subject to the provisions of
Section 7.5:

  (a)      no indemnification shall be payable to a Buyer Indemnified Person as
a result of any Losses arising under Section 7.2(a) until the aggregate amount
of all Losses incurred by all Buyer Indemnified Persons exceeds $100,000,
whereupon the Buyer Indemnified Persons shall be entitled to receive the full
amount of all Losses (including the first $100,000 of such Losses); provided,
however, that the foregoing shall not apply to any Losses resulting from or
arising out of any breach or inaccuracy of the Excepted Representations or of
the representations and warranties set forth in Sections 3.7(c) and 3.20(c);

  (b)      the maximum aggregate liability of the Seller for all Losses arising
under Section 7.2(a) shall be $3,500,000; provided, however, that the foregoing
shall not apply to any Losses resulting from or arising out of any breach or
inaccuracy of the Excepted Representations;

  (c)      a Buyer Indemnified Person shall not be entitled to a duplicate
recovery under this ARTICLE VII (i) with respect to any Losses taken into
account in the calculation of Final Working Capital or (ii) to the extent that
the state of facts giving rise to indemnification hereunder constitutes a breach
of more than one representation, warranty or covenant hereunder;

  (d)      in determining the amount of any Loss for which a Buyer Indemnified
Person is entitled to indemnification pursuant to this ARTICLE VII, there shall
be subtracted an amount equal to all insurance proceeds actually received by the
Buyer Indemnified Person in connection with such Loss, provided that, no Buyer
Indemnified Person shall have any obligation to pursue any insurance claim or
recovery; and

  (e)      in no event shall any party to this Agreement be liable for indirect,
punitive, exemplary, special or consequential damages including lost profits
pursuant to this ARTICLE VII.

7.4      Indemnification Process.

  (a)      Any Buyer Indemnified Person seeking indemnification under this
ARTICLE VII (an “Indemnified Person”) shall give each party from whom
indemnification is being sought (each, an

 

50



--------------------------------------------------------------------------------

“Indemnifying Person”) notice of any matter (a “Notice of Claim”) which such
Indemnified Person has determined has given rise to or would reasonably be
expected to give rise to a right of indemnification under this Agreement,
stating the amount of the Loss, if known (a “Loss Estimate”), and containing a
reference to the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises as promptly as practicable after becoming
aware of such matter; provided, however, that the failure so to provide such
Notice of Claim will not relieve the Indemnifying Person from Liability under
this Agreement except, and only to the extent that, such failure to notify the
Indemnifying Person results in the actual and material impairment or loss of
rights and defenses that would have otherwise been available to the Indemnifying
Person. Notwithstanding the foregoing, no claim shall be brought under this
ARTICLE VII with respect to an event of indemnification described in
Section 7.2(a) unless an Indemnified Person, at any time prior to the applicable
Survival Date, gives the Indemnifying Person(s) a Notice of Claim with respect
to such claim. If a Notice of Claim has been given on or prior to the applicable
Survival Date, the relevant representations and warranties shall survive as to
such claim until the claim has been finally resolved.

(b)      Claims for indemnification hereunder resulting from the assertion of
liability by third parties (each, a “Third Party Claim”) shall be subject to the
following terms and conditions:

  (i)      The Indemnified Person may defend any Third Party Claim with counsel
of its own choosing, at the Indemnifying Person’s cost, and shall act reasonably
and in accordance with its good faith business judgment in handling such Third
Party Claim. If the Indemnified Person elects not to defend such Third Party
Claim, the Indemnified Person shall promptly provide notice to the Indemnifying
Person. The Indemnifying Person shall have ten (10) days to advise the
Indemnified Person whether the Indemnifying Person accepts the defense of such
claim, and the Indemnifying Person shall have no obligation to the Indemnified
Person for legal fees incurred by the Indemnified Person after the date of any
assumption of the defense by the Indemnifying Person. If the Indemnifying Person
determines to accept the defense of such Third Party Claim, it shall defend such
Third Party Claim with counsel of its own choice that is reasonably satisfactory
to the Indemnified Person and at its own expense, provided that, the Indemnified
Person shall have the right to be represented by its own counsel at its own
expense. If the Indemnifying Person fails to undertake the defense of or settle
or pay any such Third Party Claim within ten (10) days after the Indemnified
Person has given written notice to the Indemnifying Person of the claim, or if
the Indemnifying Person, after having given such notification to the Indemnified
Person, fails within ten (10) days, or at any time thereafter, to defend to the
reasonable satisfaction of the Indemnified Person, settle or pay such claim,
then the Indemnified Person may take any and all necessary action to dispose of
such claim at the Indemnifying Person’s cost. The Indemnifying Person and the
Indemnified Person shall make available to each other and their counsel and
accountants all books and records and information relating to any Third Party
Claims, keep each other apprised as to the details and progress of all
proceedings relating thereto and render to each other such assistance as may be
reasonably required to ensure the proper and adequate defense of any and all
Third Party Claims.

 

51



--------------------------------------------------------------------------------

  (ii)      The party controlling the defense of a Third Party Claim may settle
such Third Party Claim on any terms which it may deem reasonable, provided that,
an Indemnifying Person shall not without the Indemnified Person’s prior written
consent settle or compromise such proceeding, claim or demand, or consent to the
entry of any judgment which does not include as an unconditional term thereof
the delivery by the claimant or plaintiff to the Indemnified Person of a written
release from all liability in respect of such proceeding, claim or demand.

7.5    Fraud and Related Claims; Characterization of Payments.  Notwithstanding
any provision of this Agreement to the contrary, nothing contained in this
Agreement shall in any way limit, impair, modify or otherwise affect the rights
of an Indemnified Person to bring any claim, demand, suit or cause of action
otherwise available to such Indemnified Person based upon, or to seek or recover
any Losses arising from or related to, nor shall any of the limitations set
forth in Section 7.1 or Section 7.3 apply with respect to, an allegation or
allegations of fraud in connection with this Agreement or any of the Related
Agreements or the transactions contemplated hereby or thereby. Subject to the
foregoing, the parties acknowledge that, absent fraud, the remedies provided in
this ARTICLE VII shall be the exclusive remedies of the Buyer Indemnified
Persons after the Closing in connection with any breach of this Agreement by the
Seller or the Parent, except remedies of specific performance, injunction and
other equitable relief. The parties agree that any payment pursuant to an
indemnification obligation under this ARTICLE VII shall be treated for Tax
purposes as an adjustment to the Purchase Price. If, notwithstanding the
treatment required by the preceding sentence, any indemnification payment under
this ARTICLE VII is determined to be taxable to a Buyer Indemnified Person, the
Seller and the Parent shall, jointly and severally, also indemnify the Buyer
Indemnified Person for any Taxes incurred by reason of the receipt of such
payment and any Losses incurred by the Buyer Indemnified Person in connection
with such Taxes (or any asserted deficiency, claim, demand, action, suit,
proceeding, judgment or assessment, including the defense or settlement thereof,
relating to such Taxes).

7.6    Insurance Claims.  If Losses with respect to any claim for
indemnification under Section 7.2 may be covered by an insurance policy of the
Seller or the Parent, at the request of a Buyer Indemnified Person and without
further consideration, the Seller or the Parent shall use commercially
reasonable efforts to seek and recover all payments under any such insurance
policy to which the Seller or the Parent may be entitled with respect to such
Losses and pay over such amounts to the applicable Buyer Indemnified Person,
subject to the provisions of Section 7.3(b).

ARTICLE VIII

TERMINATION, AMENDMENT, WAIVER AND EXPENSES

8.1    Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a)       By written consent of Buyer, on the one hand, and the Seller and the
Parent, on the other hand;

 

52



--------------------------------------------------------------------------------

  (b)      By either Buyer, on the one hand, or the Seller and the Parent, on
the other hand, if the Closing shall not have occurred on or before July 31,
2009 (the “Outside Date”); provided, however, that the right to terminate this
Agreement under this Section 8.1(b) shall not be available to any party whose
failure to fulfill any obligation or satisfy any closing condition under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date;

  (c)      By either Buyer, on the one hand, or the Seller and the Parent, on
the other hand, if a Court or Governmental Authority shall have issued an Order
or taken any other action, in each case, which has become final and
non-appealable and which restrains, enjoins or otherwise prohibits the Closing;

  (d)      By Buyer, if Buyer is not in material breach of any its obligations
under this Agreement, and if the Seller or the Parent shall have breached in any
material respect any of their respective representations or warranties or failed
to perform in any material respect any of their respective covenants or other
agreements contained in this Agreement, which breach or failure to perform would
render unsatisfied any condition contained in Section 6.1 or 6.2 and (i) is
incapable of being cured or (ii) if capable of being cured is not cured prior to
the earlier of (A) the Business Day prior to the Outside Date or (B) the date
that is twenty (20) days from the date that the Seller or the Parent is notified
of such breach; or

  (e)      By the Seller and the Parent, if neither the Seller nor the Parent is
in material breach of any of their respective obligations under this Agreement,
and if Buyer shall have breached in any material respect any of its
representations or warranties or failed to perform in any material respect any
of its covenants or other agreements contained in this Agreement, which breach
or failure to perform would render unsatisfied any condition contained in
Section 6.1 or 6.3 and (i) is incapable of being cured or (ii) if capable of
being cured is not cured prior to the earlier of (A) the Business Day prior to
the Outside Date or (B) the date that is twenty (20) days from the date that
Buyer is notified of such breach.

8.2      Effect of Termination.  In the event of the termination of this
Agreement pursuant to Section 8.1, this Agreement (other than this ARTICLE VIII
and ARTICLE IX, which shall survive such termination) will forthwith become
void, and there will be no Liability on the part of any party hereto or any of
their respective officers or directors to the other and all rights and
obligations of any party hereto will cease, except that nothing herein will
relieve any party from any Losses arising out of, resulting from or relating to
any breach, prior to termination of this Agreement in accordance with its terms,
of any representation, warranty, covenant or agreement contained in this
Agreement or any Related Agreement.

8.3      Expenses.  All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby including legal,
accounting and investment banking fees (collectively, “Transaction Expenses”),
shall be paid by the party incurring such Transaction Expenses, whether or not
the Closing occurs.

 

53



--------------------------------------------------------------------------------

8.4      Amendment and Waiver.  This Agreement may be amended only by an
instrument in writing specifically amending this Agreement signed by duly
authorized Representatives of Buyer, the Seller and the Parent. Any party hereto
may extend the time for the performance of any of the obligations or other acts
required hereunder, waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and waive
compliance with any of the agreements or conditions contained herein. Any such
extension or waiver shall be valid if set forth in an instrument in writing
specifically waiving this Agreement signed by the party or parties to be bound
thereby.

ARTICLE IX

MISCELLANEOUS

9.1      Entire Agreement.  This Agreement, together with its schedules and
exhibits, the Related Agreements and all other ancillary agreements, documents
and instruments to be delivered in connection herewith contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, either oral or written; provided, however, that
the Confidentiality Agreement shall survive the execution of this Agreement
until the consummation of the transactions contemplated hereby, at which time it
shall terminate with respect to any Confidential Information (as defined in the
Confidentiality Agreement) included in the Acquired Assets, it being understood
that any Confidential Information of the Parent that is not included in the
Acquired Assets shall remain subject to the Confidentiality Agreement. Without
limiting the generality of foregoing and notwithstanding anything in this
Agreement to the contrary, no party is making any representation or warranty
whatsoever, oral or written, express or implied, in connection with the
transactions contemplated by this Agreement and the Related Agreements other
than those set forth in this Agreement or in the Related Agreements and no party
is relying on any statement, representation or warranty, oral or written,
express or implied, made by any other party except for the representations and
warranties set forth in this Agreement or in the Related Agreements. The parties
hereto agree that, notwithstanding any access to information by any party or any
right of any party to this Agreement to investigate the affairs of any other
party to this Agreement, the party having such access and right to investigate
shall have the right to rely fully upon the representations and warranties of
the other party expressly contained in this Agreement and on the accuracy of any
schedule, exhibit or other document attached hereto or referred to herein or
delivered by such other party or pursuant to this Agreement.

9.2      Assignment.  Neither the Seller nor the Parent shall assign or
otherwise transfer this Agreement or any of their respective rights hereunder,
or delegate any of their respective obligations hereunder, without the prior
written consent of Buyer. Buyer may assign or otherwise transfer this Agreement
or any of its rights hereunder, or delegate any of its obligations hereunder;
provided that, no such assignment or transfer shall relieve Buyer of its
obligations hereunder. Subject to the foregoing, this Agreement and the rights
and obligations set forth herein shall inure to the benefit of, and be binding
upon the parties hereto, and each of their respective successors, heirs and
permitted assigns.

 

54



--------------------------------------------------------------------------------

9.3      Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of all parties,
but all of which counterparts when taken together will constitute one and the
same agreement.

9.4      Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall be
governed by the Laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdictions) that would cause application of the Laws of any
jurisdiction other than the State of New York. All Actions arising out of or
relating to this Agreement shall be heard and determined in any state or federal
court sitting in the State of New York. Each of the parties to this Agreement
irrevocably submits to the exclusive jurisdiction of the state courts of New
York and to the jurisdiction of the United States District Court for the
District of New York, for the purpose of any Action arising out of or relating
to this Agreement and each of the parties to this Agreement irrevocably agrees
that all claims in respect to such Action may be heard and determined
exclusively in any New York state or federal court sitting in the State of New
York. Each of the parties to this Agreement consents to service of process by
delivery pursuant to Section 9.8 hereof and agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

9.5      Specific Performance.  The rights and remedies of the parties hereto
shall be cumulative. The transactions contemplated by this Agreement are unique
transactions and any failure on the part of any party to complete the
transactions contemplated by this Agreement on the terms of this Agreement will
not be fully compensable in damages and the breach or threatened breach of the
provisions of this Agreement would cause the other parties hereto irreparable
harm. Accordingly, in addition to and not in limitation of any other remedies
available to the parties hereto for a breach or threatened breach of this
Agreement, the parties shall be entitled to seek specific performance of this
Agreement and seek an injunction restraining any such party from such breach or
threatened breach.

9.6      Interpretation.  The schedules and exhibits attached hereto are an
integral part of this Agreement. All schedules and exhibits attached to this
Agreement are incorporated herein by this reference and all references herein to
this “Agreement” shall mean this Agreement together with all such schedules and
exhibits. When a reference is made in this Agreement to Sections, subsections,
schedules or exhibits, such reference shall be to a Section, subsection,
schedule or exhibit to this Agreement unless otherwise indicated. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” The word “herein” and
similar references mean, except where a specific Section or ARTICLE reference is
expressly indicated, the entire Agreement rather than any specific Section or
ARTICLE. The table of contents and the headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The term “$” shall mean dollars of the United
States of America. As used herein, all pronouns shall include the masculine,
feminine, neuter, singular and plural thereof whenever the context and facts
require such construction.

9.7      Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions

 

55



--------------------------------------------------------------------------------

contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

9.8      Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested or by facsimile, with
confirmation as provided above addressed as follows:

      If to Buyer:

      Philips Electronics North America Corporation

      3000 Minuteman Road, MS 101

      Andover, MA 01810

      Attention: General Counsel

      with a copy to (which shall not constitute notice):

      Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

      One Financial Center

      Boston, MA 02111

      Telephone: 617-542-6000

      Fax: (617) 542-2241

      Attention: Dean G. Zioze, Esq.

      If to the Seller:

      Cardium Therapeutics, Inc.

      12255 El Camino Real, Suite 250

      San Diego, CA 92130

      Attention: Chief Executive Officer

      with a copy to (which shall not constitute notice):

      Morrison & Foerster LLP

      12531 High Bluff Drive, Suite 100

      San Diego, CA 92130

      Attention: John A. de Groot, Esq.

      If to the Parent:

      Cardium Therapeutics, Inc.

      12255 El Camino Real, Suite 250

      San Diego, CA 92130

      Attention: Chief Executive Officer

 

56



--------------------------------------------------------------------------------

      with a copy to (which shall not constitute notice):

      Morrison & Foerster LLP

      12531 High Bluff Drive, Suite 100

      San Diego, CA 92130

      Attention: John A. de Groot, Esq.

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All such notices
or communications shall be deemed to be received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of nationally-recognized
overnight courier, on the next Business Day after the date when sent, (c) in the
case of facsimile transmission, upon confirmed receipt, and (d) in the case of
mailing, on the second Business Day following the date on which the piece of
mail containing such communication was posted.

9.9      Representation by Counsel.  Each party hereto acknowledges that it has
been or has had an opportunity to be advised by legal counsel retained by such
party in its sole discretion. Each party acknowledges that such party has had a
full opportunity to review this Agreement and all related exhibits, schedules
and ancillary agreements and to negotiate any and all such documents in its sole
discretion, without any undue influence by any other party hereto or any third
party.

9.10    Construction.  The parties have participated jointly in the negotiations
and drafting of this Agreement and in the event of any ambiguity or question of
intent or interpretation, no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

9.11    Waivers.  No waiver by any party, whether express or implied, of its
rights under any provision of this Agreement shall constitute a waiver of the
party’s rights under such provisions at any other time or a waiver of the
party’s rights under any other provision of this Agreement. No failure by any
party to take any action against any breach of this Agreement or default by
another party shall constitute a waiver of the former party’s right to enforce
any provision of this Agreement or to take action against such breach or default
or any subsequent breach or default by the other party. To be effective any
waiver must be in writing and signed by the waiving party.

9.12    Third Party Beneficiaries.  Nothing express or implied in this Agreement
is intended to confer, nor shall anything herein confer, upon any Person other
than the parties to hereto and their respective successors and permitted
assigns, any rights, remedies, obligations or liabilities whatsoever, except to
the extent that such third person is an indemnified person in respect of the
indemnification provided in accordance with ARTICLE VII of this Agreement. The
representations and warranties contained in this Agreement are for the sole
benefit of the parties hereto and no other Person may rely on such
representations and warranties for any purpose whatsoever.

 

57



--------------------------------------------------------------------------------

9.13      Bulk Sales Law.  Each party hereby waives compliance by each other
with the so-called “bulk sales law” and other similar Law in any jurisdiction in
respect of the transactions contemplated by this Agreement.

9.14      Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUR OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[Remainder of Page Intentionally Left Blank]

 

58



--------------------------------------------------------------------------------

NOW THEREFORE, the parties hereto have executed, or caused this Asset Purchase
Agreement to be executed by their duly authorized representatives, as of the
date first written above.

 

BUYER:

PHILIPS ELECTRONICS NORTH

AMERICA CORPORATION

By:  

 

Name:  

 

Title:  

 

SELLER: INNERCOOL THERAPIES, INC. By:  

 

Name:  

 

Title:  

 

PARENT: CARDIUM THERAPEUTICS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

INDEX OF DEFINED TERMS

 

Defined Term

  

Section

Acquired Assets    Section 1.1 Acquisition Proposal    Section 5.6(a) Action   
Schedule I Affiliate    Schedule I Affiliate Transaction    Section 3.18
Agreement    Preamble Allocation Schedule    Section 2.3 Approval    Schedule I
Assigned Contracts    Section 1.1(a) Assumed Liabilities    Section 1.3
Assumption Agreement    Section 1.6(b) Bill of Sale and Assignment Agreement   
Section 1.6(a) Business    Preamble Business Day    Schedule I Business Employee
   Schedule I Business Licenses    Section 3.6 Business Material Adverse Change
   Section 3.12 Business Material Adverse Effect    Schedule I Buyer    Preamble
Buyer Indemnified Persons    Section 7.2 CERCLA    Schedule I Closing    Section
1.5 Closing Date    Section 1.5 Closing Working Capital Adjustment Amount   
Section 2.2(b) COBRA Coverage    Schedule I Code    Schedule I Confidentiality
Agreement    Schedule I Contract    Schedule I Copyright Assignment   
Section 1.6(c) Court    Schedule I Customers    Section 3.28 Databases   
Section 3.20(k) Designated Employees    Preamble Disclosure Schedule    Article
III Dispute Accounting Firm    Section 2.2(d) Employee Benefit Plans    Schedule
I Environmental Law    Schedule I ERISA    Schedule I



--------------------------------------------------------------------------------

ERISA Affiliate    Schedule I Escrow Agent    Schedule I Escrow Agreement   
Schedule I Escrow Amount    Section 2.1 Estimated Working Capital   
Section 2.2(a) Excepted Representations    Schedule I Excluded Assets    Section
1.2 Excluded Contracts    Section 1.2(a) Excluded Liabilities    Section 1.4 FDA
   Schedule I Final Allocation Schedule    Section 2.4 Final Working Capital   
Section 2.2(e) Financial Statements    Section 3.11 GAAP    Schedule I
Governmental Authority    Schedule I Government Bid    Schedule I Government
Contract    Schedule I HIPAA    Section 3.14(b) Indebtedness    Schedule I
Indemnified Person    Section 7.4(a) Indemnifying Person    Section 7.4(a)
Intellectual Property    Schedule I Interim Balance Sheet    Section 3.11(a)
Interim Financial Statements    Section 3.11(a) Inventory    Section 3.25 IRS   
Schedule I Knowledge    Schedule I Laws    Schedule I Leased Personal Property
   Section 3.9 Leased Real Property    Section 3.8(b) Liabilities    Schedule I
License Agreements    Section 3.20(b) Licensed Intellectual Property   
Section 3.20(b) Lien    Schedule I Losses    Section 3.9 Loss Estimate   
Section 7.4(a) Materials of Environmental Concern    Schedule I Non-Competition
Agreement    Section 6.2(j) Notice of Claim    Section 7.4(a) Objection Notice
   Section 2.2(c) Order    Schedule I Organizational Documents    Schedule I
Patent Assignment    Section 1.6(e) Parent    Preamble Person    Schedule I
Personally Identifiable Information    Schedule I



--------------------------------------------------------------------------------

Personal Property Leases

   Section 3.9

Premises

   Section 3.8(b)

Post-Closing Employment Agreement

   Preamble

Post-Closing Non-Competition Agreement

   Preamble

Pre-Closing Financial Statements

   Section 5.3(b)

Prior Actions

   Section 3.13(b)

Providing Party

   Section 5.12

Public Announcement

   Section 5.5

Purchase Price

   Section 2.1

Real Property Lease

   Schedule I

Regulation

   Schedule I

Related Agreements

   Schedule I

Representative

   Schedule I

Requesting Party

   Section 5.12

Revised Working Capital

   Section 2.2(c)

Scheduled Contracts

   Section 3.17(a)

Seller

   Preamble

Seller Bank Account

   Schedule I

Seller Intellectual Property

   Schedule I

Seller Products

   Schedule I

Seller Representatives

   Section 5.6(a)

Software

   Schedule I

Subsidiary

   Schedule I

Survival Date

   Section 7.1

Taxes

   Schedule I

Tax Returns

   Schedule I

Third Party Claim

   Section 7.4(b)

Third Party Consents

   Section 5.2(c)

Trademark Assignment

   Section 1.6(d)

Transaction Expenses

   Section 8.3

Transfer Documents

   Section 1.6

Transfer Taxes

   Section 1.9

Transferred Employee

   Section 5.7(a)

Transition Services Agreement

   Schedule I

Visitors

   Section 3.23

Working Capital

   Schedule I

Working Capital Assets

   Schedule I

Working Capital Liabilities

   Schedule I

Working Capital Statement

   Section 2.2(a)

Working Capital Target

   Schedule I



--------------------------------------------------------------------------------

TABLE OF DEFINITIONS

“Action” means any suit, action, arbitration, cause of action, claim, complaint,
prosecution, audit, inquiry, investigation, governmental or other proceeding,
whether civil, criminal, administrative, investigative or informal, at law or at
equity, before or by any Court, Governmental Authority, arbitrator or other
tribunal.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first mentioned Person; including any
partnership or joint venture in which the Seller or the Parent (either alone, or
through or together with any other Subsidiary) has, directly or indirectly, an
interest of 10% or more; and “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock or other securities, as trustee
or executor, by contract or credit arrangement or otherwise.

“Approval” means any license, permit, consent, approval, authorization,
registration, filing, waiver, exemption, clearance, qualification or
certification, including all pending applications therefor or renewals thereof,
issued by, made available by or filed with any Government Authority.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are permitted to close in the State of New York.

“Business Employee” means any individual who is or was employed or engaged by
the Seller on or at any time prior to the Closing Date or any individual who is
or was employed by an Affiliate of the Seller (including the Parent) on or at
any time prior to the Closing Date to the extent that such individual provided
services with respect to the Business.

“Business Material Adverse Effect” means a material adverse effect on the
condition (financial or otherwise), properties, operations or results of
operations of the Business or the Seller’s or the Parent’s ability to perform
their respective obligations as contemplated in this Agreement or any Related
Agreement; provided, however, that no effect, to the extent arising out of or
resulting from any of the following, shall constitute or be taken into account
in determining whether or not there has been a Business Material Adverse Effect:

  (a)      general political, economic, financial or capital market conditions
or other conditions generally affecting the industry in which the Business
competes, but only to the extent the Business is not disproportionately
affected;

  (b)      changes in applicable Laws or in GAAP;

  (c)      the public disclosure of this Agreement or the transactions
contemplated thereby; or

  (d)      natural disasters or acts of war, sabotage or terrorism, or an
escalation or worsening thereof.



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“COBRA Coverage” means the group health plan continuation coverage requirements
of Section 4980B of the Code, Sections 601 through 608 of ERISA and the
applicable provisions of the American Recovery and Reinvestment Act of 2009.

“Code” means the Internal Revenue Code of 1986, as amended, and all Regulations
promulgated thereunder.

“Confidentiality Agreement” means that certain Mutual Non-Disclosure Agreement,
dated as of January 21, 2009, between the Seller and Philips Healthcare, a
division of Philips Electronics North America Corporation, an Affiliate of
Buyer.

“Contract” means any loan agreement, indenture, letter of credit (including
related letter of credit applications and reimbursement obligations), mortgage,
security agreement, pledge agreement, deed of trust, bond, note, guarantee,
surety obligation, warranty, license, franchise, permit, power of attorney,
invoice, quotation, purchase order, sales order, lease, endorsement agreement,
and any other agreement, contract, instrument, obligation, offer, commitment,
plan, arrangement, understanding or undertaking, written or oral, express or
implied, to which a Person is a party or by which any of its properties, assets
or Intellectual Property may be bound or affected, in each case as amended,
supplemented, waived or otherwise modified.

“Court” means any court or arbitration tribunal of any country or territory, or
any state, province or other subdivision thereof.

“Employee Benefit Plans” means each plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, pension, retirement,
cash balance, money purchase, savings, profit sharing, annuity, deferred
compensation, bonus, incentive (including cash, stock option, stock bonus, stock
appreciation, phantom stock, restricted stock and stock purchase), medical,
dental, vision, hospitalization, long-term care, prescription drug and other
health, employee assistance, cafeteria, flexible benefits, life insurance, short
and long term disability, vacation pay, severance or other termination pay,
other welfare and fringe benefit or remuneration of any kind, whether written or
unwritten or otherwise funded or unfunded, including all employee benefit plans
within the meaning of Section 3(3) of ERISA which is or has been sponsored,
maintained, contributed to or required to be contributed to, by the Seller or
any ERISA Affiliate for the benefit of any employee, officer or director of the
Seller or under which the Seller or any ERISA Affiliate has or may have any
current or future liability or obligation.

“Environmental Law” means any Law or Order relating to the environment or
occupational health and safety, including any Law or Order pertaining to
(i) treatment, storage, disposal, generation and transportation of Materials of
Environmental Concern; (ii) air, water and noise pollution; (iii) the protection
of groundwater, surface water or soil; (iv) the release or threatened release
into the environment of Materials of Environmental Concern, including emissions,
discharges, injections, spills, escapes or dumping; (v) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles used
for Materials of Environmental Concern; or (vi) occupational health and safety.
As used above, the terms “release” and “environment” shall have the meaning set
forth in CERCLA.



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Regulations promulgated thereunder.

“ERISA Affiliate” means any person, trade, business or other entity treated as a
single employer with the Seller under Section 414 of the Code or
Section 4001(a)(14) of ERISA.

“Escrow Agent” means U.S. Bank National Association or such other bank as may be
mutually agreed upon by the Seller, the Parent and Buyer.

“Escrow Agreement” means that certain escrow agreement among the Seller, the
Parent, Buyer and the Escrow Agent, in substantially the form of Exhibit F
attached hereto.

“Excepted Representations” means the representations and warranties set forth in
Sections 3.3–3.5, 3.7(a), 3.10, 3.16, 3.20(e), 3.27, 3.30, 4.2, 4.3 and 4.4.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means: (a) any nation, state, county, city, town,
municipality, village, district, territory or other jurisdiction of any nature;
(b) any federal, state, municipal or local governmental or quasi-governmental
entity or authority of any nature; (c) any Court or tribunal exercising or
entitled to exercise judicial authority or power of any nature; (d) any
multinational organization or body exercising any administrative, executive,
judicial, legislative, police, regulatory or taxing authority of any nature; and
(e) any department or subdivision of any of the foregoing, including any
commission, branch, board, bureau, agency, official or other instrumentality
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

“Government Bid” means any offer, proposal or quote made by the Seller or the
Parent (in connection with the Business) prior to the Closing Date which is
outstanding and which, if accepted, would result in a Government Contract.

“Government Contract” means any contract, subcontract, teaming agreement or
arrangement, joint venture, basic ordering agreement, blanket purchasing
agreement, Federal Supply Schedule contract, pricing agreement, CRADA, letter
agreement, grant or other similar Contract of any kind, between the Seller or
the Parent (in connection with the Business), on the one hand, and (a) any
Governmental Authority, (b) any prime contractor of a Governmental Authority in
its capacity as a prime contractor, or (c) any subcontractor with respect to any
Contract of a type described in clauses (a) or (b) of this definition, on the
other hand. A task, purchase or delivery order under a Government Contract shall
not constitute a separate Government Contract, for purposes of this definition,
but shall be part of the Government Contract to which it relates.

“Indebtedness” means Liabilities (including Liabilities for principal, accrued
interest, penalties, fees and premiums) (i) for borrowed money, or with respect
to deposits or advances of any kind (other than deposits, advances or excess
payments accepted in connection with the sale of products or services in the
ordinary



--------------------------------------------------------------------------------

course of business), (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) upon which interest charges are customarily paid (other than
obligations accepted in connection with the purchase of products or services in
the ordinary course of business), (iv) under conditional sale or other title
retention agreements, (v) issued or assumed as the deferred purchase price of
property or services (other than accounts payable to suppliers incurred in the
ordinary course of business and paid when due), (vi) of others secured by (or
for which the holder of such Liabilities has an existing right, contingent or
otherwise, to be secured by) any Lien or security interest on property owned or
acquired by the Person in question whether or not the obligations secured
thereby have been assumed, and (vii) under leases required to be accounted for
as capital leases under GAAP.

“Intellectual Property” means worldwide trademarks, service marks, trade names,
trade dress, designs, logos, slogans and general intangibles of like nature,
together with all goodwill related to the foregoing (whether registered or not,
but including any registrations and applications for any of the foregoing)
(collectively, “Trademarks”); patents (including the ideas, inventions and
discoveries described therein, any pending applications, any registrations,
patents or patent applications based on applications that are continuations,
continuations-in-part, divisional, reexamination, reissues, renewals of any of
the foregoing and applications and patents granted on applications that claim
the benefit of priority to any of the foregoing) (collectively, “Patents”);
works of authorship or copyrights (including any registrations, applications and
renewals for any of the foregoing) and other rights of authorship (collectively,
“Copyrights”); trade secrets and other confidential or proprietary information,
know-how, confidential or proprietary technology, processes, work flows,
formulae, algorithms, models, user interfaces, customer, supplier and user
lists, databases, pricing and marketing information, inventions, marketing
materials, inventions and discoveries (whether patentable or not) (collectively,
“Trade Secrets”); computer programs and other Software, macros, scripts, source
code, object code, binary code, methodologies, processes, work floes,
architecture, structure, display screens, layouts, development tools,
instructions and templates; published and unpublished works of authorship,
including audiovisual works, databases and literary works; rights in, or
associated with a person’s name, voice, signature, photograph or likeness,
including rights of personality, privacy and publicity; rights of attribution
and integrity and other moral rights; Uniform Resource Locators (URLs) and
Internet domain names and applications therefor (and all interest therein), IP
addresses, adwords, key word associations and related rights; all other
proprietary, intellectual property and other rights relating to any or all of
the foregoing; all copies and tangible embodiments of any or all of the
foregoing (in whatever form or medium, including electronic media); and all
rights to sue for and any and all remedies for past, present and future
infringements of any or all of the foregoing and rights of priority and
protection of interests therein under the Laws of any jurisdiction.

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.

“knowledge” (and similar terms and phrases) means (i) the actual knowledge of
any director or executive officer of the Seller or any director or executive
officer of the Parent or (ii) any knowledge which would reasonably have been
obtained by any such Person in the prudent exercise of his or her duties to the
Seller or the Parent.



--------------------------------------------------------------------------------

“Laws” means all laws, statutes, codes, written policies, licensing
requirements, ordinances and Regulations of any Governmental Authority including
all Orders having the effect of law in each such jurisdiction.

“Liabilities” means any debts, liabilities, obligations, claims, charges,
damages, demands and assessments of any kind, including those with respect to
any Governmental Authority, whether accrued or not, known or unknown, disclosed
or undisclosed, fixed or contingent, asserted or unasserted, liquidated or
unliquidated, whenever or however arising (including, those arising out of any
contract or tort based on negligence or strict liability) and whether or not the
same would be required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.

“Lien” means any mortgage, easement, right of way, charge, claim, community
property interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal, or restriction or adverse claim of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership, or any other encumbrance or
exception to title of any kind.

“Losses” means losses, damages, liabilities, demands, taxes, sanctions,
deficiencies, assessments, judgments, costs, interest, penalties and expenses
(including reasonable attorneys’ fees, which shall include a reasonable estimate
of the allocable costs of in-house legal counsel and staff).

“Materials of Environmental Concern” means any substances, chemicals, compounds,
solids, liquids, gases, materials, pollutants or contaminants, hazardous
substances (including as such term is defined under CERCLA), solid wastes and
hazardous wastes (including as such terms are defined under the Resource
Conservation and Recovery Act), toxic materials, oil or petroleum and petroleum
products, asbestos or substances containing asbestos, polychlorinated biphenyls
or any other material subject to regulation under any Environmental Law.

“Order” means any judgment, order, writ, injunction, ruling, decision or decree
of, or any settlement under the jurisdiction of any Court or Governmental
Authority.

“Organizational Documents” means, with respect to any corporation, those
instruments that at the time constitute its corporate charter as filed or
recorded under the Laws of the jurisdiction of its incorporation, including the
articles or certificate of incorporation, organization or association, and its
by-laws or memorandum of association, in each case including all amendments
thereto, as the same may have been restated and, with respect to any other
entity, the equivalent organizational or governing documents of such entity.

“Payment Programs” means Medicare, TRICARE, Medicaid, Worker’s Compensation,
Blue Cross/Blue Shield programs, and all other health maintenance organizations,
preferred provider organizations, health benefit plans, health insurance plans,
and other third party reimbursement and payment programs.

“Person” means an individual, corporation, partnership, association, trust,
unincorporated organization, limited liability company or other legal entity.



--------------------------------------------------------------------------------

“Personally Identifiable Information” means information that can be used to
identify or contact Persons, which may include their first and last name,
physical address, e-mail address and telephone number.

“Permitted Liens” means (i) those Liens resulting from Taxes that have not yet
become due and payable and (ii) Liens listed in Schedule I(a) attached hereto
that will be terminated prior to or at the Closing.

“Real Property Lease” means that certain Air Commercial Real Estate Association
Standard Industrial/Commercial Single Tenant Lease, dated September 16, 2006, by
and between the Parent and Jaguar Properties, LLC.

“Regulation” means any rule or regulation of any Governmental Authority.

“Related Agreements” means the Transfer Documents, the Transition Services
Agreement, the Escrow Agreement and each Post-Closing Non-Competition Agreement
to which the Parent or the Seller is a party.

“Representative” means, with respect to any specified Person, such Person’s
officers, directors, employees, accountants, counsel and other representatives
or agents.

“Seller Bank Account” means a United States bank account designated in a writing
delivered by the Seller to the Buyer at least two (2) Business Days prior to the
Closing.

“Seller Intellectual Property” means all Intellectual Property owned, licensed,
used or held by (i) the Seller or (ii) by the Parent in connection with the
Business, including all such Intellectual Property used to develop, manufacture,
market and distribute the Seller Products.

“Seller Products” means (A) the products that the Seller or the Business (i) is
currently developing, (ii) currently manufactures, markets, sells or licenses or
(iii) previously manufactured, marketed, sold or licensed and (B) the services
that the Seller or Business currently offers or provides.

“Software” means computer programs, known by any name, including all versions
thereof, and all related documentation, training manuals and materials, user
manuals, technical and support documentation, source code and object code, code
libraries, debugging files, linking files, program files, data files, computer
and related data, field and date definitions and relationships, data definition
specifications, data models, program and system logic, interfaces, program
modules, routines, sub-routines, algorithms, macros, scripts, compiler
directives, program architecture, design concepts, system designs, program
structure, sequence and organizations, screen displays and report layouts and
all other material related to any such computer programs.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or other legal entity of which
such Person (either alone or through or together with any other Subsidiary)
owns, directly or indirectly, at least fifty percent (50%) of the stock or other
equity interests in such entity.



--------------------------------------------------------------------------------

“Tax Returns” means any and all returns, declarations, reports, claims for
refunds and information returns or statements relating to Taxes, including all
schedules or attachments thereto and including any amendment thereof, required
to be filed with any Governmental Authority, including consolidated, combined
and unitary tax returns.

“Taxes” means all taxes and governmental impositions of any kind in the nature
of (or similar to) taxes, payable to any Governmental Authority, including those
on or measured by or referred to as income, franchise, profits, gross receipts,
capital, ad valorem, custom duties, alternative or add-on minimum taxes,
estimated, environmental, disability, registration, value added, sales, use,
service, real or personal property, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, health insurance, utility, severance, production, excise, stamp,
occupation, premiums, windfall profits, transfer and gains taxes, and interest,
penalties and additions to tax imposed with respect thereto.

“Transition Services Agreement” means that certain transition services agreement
among the Seller, the Parent and Buyer in substantially the form of Exhibit G
attached hereto.

“WARN” means the Worker Adjustment and Retraining Notification Act, as amended,
and the Regulations promulgated thereunder.

“Working Capital” means an amount equal to the Working Capital Assets minus the
Working Capital Liabilities, all as of the close of business on the Business Day
immediately preceding the Closing Date.

“Working Capital Assets” means the current assets of the Seller determined in
accordance with GAAP applied on a consistent basis and in a manner consistent
with the calculation of Current Assets set forth on Schedule II hereto and
subject to the principles, if any, set forth on Schedule II hereto.

“Working Capital Liabilities” means the current liabilities of the Seller
determined in accordance with GAAP applied on a consistent basis and in a manner
consistent with the calculation of Current Liabilities set forth on Schedule II
hereto, together with the liabilities, and subject to the principles, if any,
set forth on Schedule II hereto.

“Working Capital Target” means $557,517.